ICJ_140_ICERD_GEO_RUS_2011-04-01_JUD_01_PO_05_FR.txt.                                                                                    188




         Opinion individuelle de M. le juge Simma

[Traduction]
   La Cour a tort de conclure que le « différend » entre la Géorgie et la Fédération
de Russie ne s’est fait jour qu’entre les 9 et 12 août 2008, ayant rejeté l’ensemble
des éléments de preuve documentaires datant de 1992 jusqu’au mois d’août 2008,
immédiatement avant le dépôt de la requête — La manière dont la Cour a analysé
les éléments de preuve documentaires produits devant elle est contestable sur le
plan méthodologique — La valeur juridique de ces documents aurait dû être
appréciée par rapport aux différents degrés de force probante que la Cour a
reconnus depuis longtemps dans sa jurisprudence — Les prétendues déficiences
pour cause d’absence de mention formelle ou de désignation de l’auteur, d’inaction
des pouvoirs exécutifs, de défaut d’attribution ou de notification n’ont jamais été
reconnues dans la jurisprudence de la Cour en tant que facteurs entamant la valeur
juridique ou la force probante des éléments de preuve documentaires — Les
prétendues déficiences identifiées par la Cour dans le cadre de son examen des
éléments de preuve documentaires posent problème en tant qu’elles compromettent
la capacité future des parties de contrôler et de choisir leurs moyens de preuve,
ainsi que sa propre capacité d’exercer à l’avenir le pouvoir d’établir les faits qu’elle
tient de son Statut — Si la Cour avait apprécié les éléments de preuve documentaires
produits par la Géorgie à leur juste valeur, elle aurait dû rejeter non seulement la
première mais également la deuxième des exceptions préliminaires de la Russie.
                                        *
                                table des matières
                                                                           Paragraphes

 A. Le rejet de la première exception préliminaire de la Russie :
    le bon résultat obtenu au moyen d’un raisonnement erroné                      1-22
     1. Les prétendues déficiences formelles                                        9
     2. Les prétendues déficiences concernant l’identité de l’auteur            10-12
     3. Les prétendues déficiences pour cause d’inaction                        13-17
     4. Les prétendues déficiences en matière d’attribution                        18
     5. Les prétendues déficiences en matière de notification                   19-22
  B. Les éléments de preuve démontrant l’existence d’un différend
     lié à la CIEDR et une volonté de négocier bien avant 2008                   23-57
     1. Les échanges bilatéraux entre la Géorgie et la Fédération de
        Russie25-33
     2. Les déclarations faites par la Géorgie devant des organisations
        internationales dont la Fédération de Russie est membre        34-45
     3. Les déclarations publiques faites par la Géorgie à d’autres
        occasions46-57
  C. Observations finales                                                           58

                                                                                   122

      convention sur la discrimination raciale (op. ind. simma)           189

   A. Le rejet de la première exception préliminaire de la Russie :
                       le bon résultat obtenu
                au moyen d’un raisonnement erroné

   1. Je souscris à la conclusion énoncée au paragraphe 113 de l’arrêt,
selon laquelle la première exception préliminaire de la Fédération de Rus-
sie doit être rejetée. Toutefois, je ne puis adhérer au raisonnement exposé
à l’appui de cette conclusion, en particulier aux paragraphes 64, 105
et 113 de l’arrêt, à savoir que le « différend » juridique, au sens de l’ar-
ticle 22 de la convention internationale sur l’élimination de toutes les
formes de discrimination raciale (CIEDR), qui oppose la Géorgie et la
Fédération de Russie n’aurait pas vu le jour avant le 9 août 2008,
c’est‑à‑dire juste avant que la Géorgie ne dépose sa requête.
   2. De mon point de vue, le différend en question couvait déjà bien
avant que les Parties ne prennent les armes en août 2008. Il a vu le jour
dès 1992, soit des années avant l’entrée en vigueur de la CIEDR entre les
Parties, et concernait des questions qui, déjà à l’époque, pouvaient relever
de la Convention. A partir de 1999, il s’est poursuivi mais relevait alors
bel et bien de la CIEDR, puisqu’il opposait deux parties à la Convention,
même si la Géorgie n’a expressément rattaché ses griefs à la CIEDR qu’au
tout dernier moment — une circonstance qui ne peut rien changer au fait
que le différend était lié à la CIEDR depuis longtemps déjà. Tel est le cas
parce que, en l’occurrence, le critère décisif est non pas l’invocation eo
nomine de la Convention en tant que base de compétence, mais l’objet du
différend dont il est fait état.
   3. L’arrêt expose une conclusion différente — c’est‑à‑dire celle préférée
par la majorité —, qui découle d’une façon très singulière d’analyser les
éléments de preuve documentaires produits par le demandeur : la Cour n’a
accordé aucune pertinence à un très grand nombre des éléments soumis
par la Géorgie, et n’a attribué de valeur juridique qu’à deux échanges entre
la Géorgie et la Fédération de Russie, d’où la conclusion selon laquelle le
différend n’a vu le jour qu’entre le 9 et le 12 août 2008. Ces documents
sont, tout d’abord, les déclarations des deux Parties, à savoir celles que
le représentant permanent de la Géorgie auprès de l’Organisation des
Nations Unies et son homologue russe ont faites devant le Conseil de sécu-
rité au cours des débats du 10 août 2008 et, ensuite, la déclaration faite le
11 août 2008 par le président de la Géorgie, Mikhaïl Saakachvili, dans un
entretien accordé à CNN et la réponse faite le 12 août 2008 par le ministre
des affaires étrangères de la Fédération de Russie, Sergueï Lavrov, à l’oc-
casion d’une conférence de presse conjointe avec le ministre finlandais des
affaires étrangères en sa qualité de président en exercice de l’OSCE.
   4. La totalité des éléments de preuve documentaires antérieurs à la
période du 9 au 12 août 2008 est considérée dans l’arrêt comme étant sans
« valeur juridique » aux fins de démontrer l’existence d’un différend. La
Cour parvient à cette conclusion en décelant certains vices ou certaines défi-
ciences dans chaque élément de preuve documentaire, qui se trouve ensuite
rejeté. Ces vices ou déficiences peuvent être regroupés de la manière sui-

                                                                          123

      convention sur la discrimination raciale (op. ind. simma)             190

vante : 1) les déficiences d’ordre formel, par exemple lorsque les documents
ne font pas expressément mention de la « discrimination raciale », du « net-
toyage ethnique » ou d’obligations de la Fédération de Russie expressément
prévues par la CIEDR, voire, dans certains cas, lorsqu’ils ont été distribués
à l’Organisation des Nations Unies au titre de points de l’ordre du
jour autres que la « discrimination raciale » (cf. par. 53, 55-56, 59-60, 62, 65‑
66, 67-68, 70, 75-76, 78, 80‑82, 84‑87, 89, 91‑103, 108) ; 2) les déficiences
concernant l’identité de l’auteur, par exemple lorsqu’il ne ressort pas claire-
ment du document que le pouvoir exécutif géorgien en est l’auteur, ou qu’il
l’a entériné ou approuvé (cf. par. 54-55, 71‑73, 76, 80‑81) ; 3) les déficiences
pour cause d’inaction, lorsque la Cour estime que l’exécutif géorgien n’a pas
donné suite aux griefs formulés contre le comportement et le manque d’im-
partialité des soldats russes chargés du maintien de la paix (et, plus précisé-
ment, qu’il n’a pas ordonné le retrait de la force russe de maintien de la paix
du territoire géorgien, ou qu’il n’a pas opposé son refus ou réagi aux résolu-
tions adoptées à l’époque par le Conseil de sécurité dans lesquelles l’action
des soldats russes était saluée) (cf. par. 55, 74, 77, 79, 83-84, 91) ; 4) les
défauts d’attribution, par exemple lorsque les violations ne sont pas attri-
buées de manière catégorique à la Fédération de Russie, les documents
contenant simplement des allégations incidentes ou de vagues références
concernant un soutien accordé aux séparatistes d’Abkhazie et d’Ossétie du
Sud (cf. par. 51-53, 57-61, 81) ; et 5) les défauts de notification, ou lorsque
rien ne démontre que la Russie s’est vu, a pu se voir ou aurait pu se voir
communiquer certains documents ou être informée des allégations qu’ils
contenaient (cf. par. 61, 104). De cette manière, la Cour n’attribue tout sim-
plement aucun degré de force probante, et par conséquent aucune « valeur
juridique », à l’intégralité des éléments de preuve documentaires antérieurs
au 9 août 2008.
   5. Si une telle opération, sans précédent dans la pratique de la Cour,
s’est révélée nécessaire alors même que la première exception préliminaire
de la Russie a été rejetée, c’est parce que la deuxième exception prélimi-
naire du défendeur a été accueillie : en excluant tout le dossier factuel que
la Géorgie avait soumis pour démontrer qu’un différend lié à la CIEDR
existait bien avant le mois d’août 2008 et en ne s’attachant qu’à un petit
nombre de communications qui furent échangées entre les Parties au cours
de quelques journées chaotiques du mois d’août et qui bien entendu se
limitaient à des préoccupations urgentes découlant du conflit armé qui fai-
saient rage, la majorité de la Cour parvient à la conclusion que ces com-
munications, échangées pour ainsi dire dans le tumulte du combat, ne
constituaient pas de la part de la Géorgie une tentative de négocier avec la
Russie au sujet d’un différend touchant à des questions liées à la CIEDR.
Comme je le démontrerai dans la partie B de la présente opinion, si la
Cour avait considéré que les faits antérieurs au mois d’août 2008 étaient
pertinents (également) pour statuer sur la deuxième exception préliminaire
de la Russie, elle n’aurait pu accueillir cette dernière. Ces faits antérieurs
au mois d’août 2008 prouvent clairement qu’un différend concernant des
questions liées à la CIEDR s’était fait jour depuis fort longtemps.

                                                                             124

      convention sur la discrimination raciale (op. ind. simma)            191

   6. Je partage pleinement le point de vue exprimé par le président Owada
et par les juges Abraham et Donoghue dans leurs opinions individuelles
quant au seuil juridique utilisé par la Cour pour déterminer l’existence
d’un différend, tel qu’établi dans les arrêts rendus dans les affaires
Mavrommatis, du Sud‑Ouest africain (Ethiopie c. Afrique du Sud ; Libéria
c. Afrique du Sud), des Activités militaires et paramilitaires au Nicaragua
et contre celui‑ci (Nicaragua c. Etats‑Unis d’Amérique), des Plates‑formes
pétrolières (République islamique d’Iran c. Etats‑Unis d’Amérique), du
Cameroun septentrional (Cameroun c. Royaume‑Uni) et de la Frontière
terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigé-
ria) — et c’est d’ailleurs ce point de vue qui sous‑tend mon approche
plus empirique de la problématique soulevée par la première exception
préliminaire de la Russie. Toutefois, j’estime également nécessaire d’exa-
miner la manière dont la Cour a déterminé la « valeur juridique » des élé-
ments de preuve documentaires dans le présent arrêt et, ce faisant, de
procéder à un examen critique de la méthode d’établissement des faits
qu’elle a utilisée pour reconnaître ou nier la force probante des docu-
ments qui lui étaient soumis. La Cour semble en quelque sorte ne s’être
intéressée qu’au sommet de l’iceberg face à la masse de documents pro-
duite par la Géorgie, en ne sélectionnant que quelques exemples pour les
écarter ensuite comme étant « dépourvus de pertinence » selon des critères
qui sont extrêmement problématiques, pour dire le moins. Je note que,
dans une récente étude publiée par le British Institute of International
and Comparative Law consacrée à l’administration des éléments de
preuve à la Cour internationale de Justice, il est indiqué que celle‑ci « ne
précise pas toujours expressément dans ses arrêts quels éléments elle a
écartés en raison de leur valeur probante insuffisante » (A. Riddell et
B. Plant, Evidence before the International Court of Justice, 2009, p. 190).
Dans la présente affaire, par suite de l’évaluation que la Cour a faite
des éléments de preuve versés au dossier, la plupart de ces derniers ont
été écartés du processus par lequel ont été tranchées les exceptions à la
compétence.
   7. Je crains, comme mes collègues, que l’approche formaliste adoptée
dans le présent arrêt ne constitue un carcan pour les affaires à venir, du fait
des conditions très strictes qui se trouvent désormais imposées pour établir
l’existence d’un différend et la tenue de négociations suffisantes pour pou-
voir saisir la Cour. Je suis également préoccupé par l’usage que la Cour a
fait du pouvoir d’établissement des faits que lui confère son Statut. Dans
son arrêt, elle n’a pas éclairci la notion de « valeur juridique », pas plus
qu’elle n’a fait la moindre nuance entre les différents degrés de pertinence
ou de valeur probante (selon qu’il s’agit de preuves directes, de preuves
indirectes, de preuves concordantes, de preuves cumulatives ou de preuves
supplémentaires) qui peuvent s’attacher aux éléments de preuve documen-
taires. Son analyse des éléments de preuve ne rend donc pas compte des
degrés variables de valeur probante que divers documents peuvent présen-
ter — certains éléments de preuve documentaires peuvent effectivement
constituer la meilleure preuve, la preuve première et une preuve directe,

                                                                           125

      convention sur la discrimination raciale (op. ind. simma)             192

tandis que d’autres peuvent toujours être pris en considération en tant que
preuves secondaires, indirectes, concordantes ou supplémentaires —, autant
de nuances que la Cour a reconnues depuis longtemps en appréciant le
poids des éléments de preuve (Détroit de Corfou (Royaume‑Uni c. Albanie),
fond, arrêt, C.I.J. Recueil 1949, p. 18 ; Application de la convention pour la
prévention et la répression du crime de génocide (Bosnie‑Herzégovine c. Ser-
bie‑et‑Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 128‑137, par. 204‑230 ;
Différend frontalier terrestre, insulaire et maritime (El Salvador/Honduras ;
Nicaragua (intervenant)), arrêt, C.I.J. Recueil 1992, p. 455, par. 153, et
p. 550, par. 316 ; Différend frontalier (Burkina Faso/République du Mali),
arrêt, C.I.J. Recueil 1986, p. 583, par. 56). Ainsi, dans l’affaire Nicaragua,
la Cour n’avait même pas rejeté des articles de presse, leur reconnaissant
une valeur limitée en tant qu’éléments concordants :
       « Elle les considère non pas comme la preuve des faits, mais comme
     des éléments qui peuvent contribuer, dans certaines conditions, à
     corroborer leur existence, à titre d’indices venant s’ajouter à d’autres
     moyens de preuve. » (Activités militaires et paramilitaires au Nicara-
     gua et contre celui‑ci (Nicaragua c. Etats‑Unis d’Amérique), fond,
     arrêt, C.I.J. Recueil 1986, p. 40, par. 62.)
 Et la Cour de conclure : « il reste que la notoriété publique d’un fait peut
être établie par de tels éléments et que la Cour peut en tenir compte dans
une certaine mesure » (ibid., par. 63). De même, dans l’affaire des Otages
à Téhéran, la Cour avait reconnu aux informations relayées par les médias
une certaine valeur en tant qu’éléments corroborant des faits de notoriété
publique, d’autant plus que le défendeur n’avait pas participé à l’instance
(Personnel diplomatique et consulaire des Etats‑Unis à Téhéran (Etats‑Unis
d’Amérique c. Iran), arrêt, C.I.J. Recueil 1980, p. 10, par. 12‑13). Or,
tranchant avec cette différenciation méthodique du poids des divers
­éléments de preuve, la Cour rejette ici en bloc des années de preuves
 documentaires accumulées jusqu’au 9‑12 août 2008, au motif que
 celles‑ci seraient complètement dépourvues de force probante — et
 n’auraient donc « aucune valeur juridique » pour établir l’existence d’un
 différend.
    8. Surtout, les critères sur lesquels la Cour fait fond pour conclure à l’ab-
 sence de « valeur juridique » de la totalité des documents antérieurs au mois
d’août 2008 ne trouvent aucun appui dans le droit. Comme je l’exposerai plus
amplement dans la partie B de la présente opinion, leur application n’était
pas non plus justifiée compte tenu du contenu réel des documents eux‑mêmes,
qu’ils soient lus isolément ou à la lumière d’autres éléments de preuve docu-
 mentaires versés au dossier. Dans l’arrêt qui nous occupe, la présence d’une
 seule prétendue déficience — que celle‑ci ait trait à l’absence de mention
 formelle, à l’identité de l’auteur, à l’inaction du pouvoir exécutif, à l’attri­
 bution ou à la notification — semble suffire à la Cour pour n’accorder
 aucune espèce de valeur juridique à tout un ensemble de preuves documen-
 taires qui existait déjà bien avant le 9 août 2008 et le dépôt de la présente
 requête.

                                                                             126

      convention sur la discrimination raciale (op. ind. simma)            193

                  1. Les prétendues déficiences formelles

   9. Il n’est pas nécessaire de se livrer à un long exercice d’explication ou
de réfutation en ce qui concerne les déficiences formelles prétendues de
divers éléments de preuve documentaires, par exemple lorsque le docu-
ment ne fait pas expressément référence à la « discrimination raciale », au
« nettoyage ethnique » ou aux obligations spécifiques que la Fédération de
Russie tient de la CIEDR, voire, dans certaines circonstances, lorsque le
document a été distribué à l’Organisation des Nations Unies au titre de
points de l’ordre du jour autres que la « discrimination raciale ». Je ne
m’étendrai pas davantage sur cet aspect, si ce n’est pour réaffirmer,
comme dans l’opinion dissidente commune, que, pour déterminer si un
différend existe dans la présente affaire, il suffit que son objet soit suscep-
tible d’entrer dans les prévisions de la CIEDR, sans qu’il soit besoin d’in-
voquer eo nomine la Convention ou l’une quelconque de ses dispositions
particulières. Ainsi qu’exposé dans la partie B de la présente opinion, les
éléments de preuve documentaires examinés dans l’arrêt contenaient bel
et bien des références très claires à des questions pouvant relever de la
CIEDR, telles que : les allégations selon lesquelles la force russe de main-
tien de la paix a appuyé, facilité ou toléré un nettoyage ethnique perpétré
à l’encontre des civils géorgiens dans les zones de Géorgie qui étaient pla-
cées sous sa responsabilité ; le comportement de la Russie à l’égard du
droit au retour en territoire géorgien des réfugiés et des personnes dépla-
cées ; et le fait que la force russe de maintien de la paix n’a pas empêché
les violations des droits de l’homme commises contre des civils géorgiens.
Cependant, pour les raisons exposées plus haut, la Cour ne s’est intéressée
qu’à une infime partie de ces éléments pertinents.

       2. Les prétendues déficiences concernant l’identité de l’auteur

   10. En particulier, la Cour a nié toute valeur juridique à des documents
comme des résolutions et des déclarations du Parlement de la Géorgie, ou
des déclarations du représentant permanent de la Géorgie auprès de l’Or-
ganisation des Nations Unies, lorsqu’il n’en ressortait pas clairement que
l’exécutif géorgien en était l’auteur ou qu’il les avait entérinés ou approu-
vés. La Cour n’avait jamais exigé de manière si stricte que des résolutions
parlementaires aient été approuvées, adoptées ou entérinées par le pou-
voir exécutif. Certes, dans l’affaire du Génocide, elle avait reconnu que la
« valeur » de documents officiels (tels que les comptes rendus d’organes
parlementaires) qui semblaient avoir été produits « [pour] qu’il [fût] pos-
sible d’en invoquer le contenu » pouvait, de ce fait, être mise « en cause »,
mais la Cour n’avait pas pour autant rejeté lesdits documents sans autre
forme de procès du simple fait de leur provenance ou de la désignation de
leur auteur (Application de la convention pour la prévention et la répression
du crime de génocide (Bosnie‑Herzégovine c. Serbie‑et‑Monténégro), arrêt,
C.I.J. Recueil 2007 (I), p. 134, par. 225). Au contraire, la Cour avait pris
soin de souligner que

                                                                           127

      convention sur la discrimination raciale (op. ind. simma)            194

     « [d]ans certains cas, le contenu de ces propos représente ce que l’au-
     teur sait lui‑même du fait devant être déterminé ou évalué. Dans
     d’autres cas, il peut refléter l’opinion ou l’appréciation a posteriori du
     narrateur quant aux événements ; parfois, il peut ne pas être fondé
     sur un témoignage direct, mais sur des ouï‑dire. En fait, si les Parties
     n’ont que rarement été en désaccord sur l’authenticité des preuves,
     elles se sont en revanche opposées sur la question de savoir si celles‑ci
     étaient présentées de manière fidèle … et quel poids ou valeur leur
     accorder. » (C.I.J. Recueil 2007(I), p. 135, par. 226.)
    11. Les déclarations du Parlement de la Géorgie et du représentant
 permanent de cet Etat auraient pu être admises en tant qu’« indications
 des intentions d’un Etat en litige » (A. Riddell et B. Plant, Evidence before
the International Court of Justice, op. cit., p. 251). Dans l’affaire de
­l’Anglo‑Iranian Oil Co., le Royaume‑Uni contestait l’admissibilité d’une
 loi iranienne au motif que celle‑ci était « un texte purement interne, inconnu
 des autres gouvernements » (Anglo‑Iranian Oil Co. (Royaume‑Uni c. Iran),
 exception préliminaire, arrêt, C.I.J. Recueil 1952, p. 107). La Cour avait
 rejeté ce point de vue, indiquant que :
        « La Cour ne voit pas pour quelle raison elle serait empêchée de
     retenir pareil élément de preuve. La loi a été publiée dans le recueil
     des lois iraniennes votées et ratifiées du 15 janvier 1931 au 15 jan-
     vier 1933. Elle a donc été accessible à l’examen des autres gouverne-
     ments pendant environ vingt ans. Cette loi n’est pas invoquée, et ne
     pouvait pas être invoquée, comme offrant une base pour la compé-
     tence de la Cour. Elle a été produite simplement pour apporter la
     lumière sur un point de fait contesté, à savoir : l’intention du Gouver-
     nement de l’Iran lorsqu’il a signé la déclaration [d’acceptation de la
     clause facultative]. » (Ibid.)
   12. En tout état de cause, comme je le montrerai dans la partie B de
la présente opinion, le représentant permanent de la Géorgie a transmis
officiellement au Conseil de sécurité ou à l’Assemblée générale des
­
Nations Unies les résolutions, décrets et déclarations du Parlement de la
Géorgie. Il ne peut être simplement présumé avoir commis un abus de
pouvoir ou agi sans que l’exécutif géorgien en fût informé. Le dossier
soumis à la Cour ne permettant pas de conclure que le représentant per-
manent de la Géorgie a excédé ses pouvoirs ou qu’il a contrevenu à une
quelconque directive de l’exécutif géorgien, on ne saurait inférer que son
initiative de transmettre officiellement les résolutions et décrets du Parle-
ment géorgien au Conseil de sécurité ou à l’Assemblée générale n’est pas
attribuable à la Géorgie.

            3. Les prétendues déficiences pour cause d’inaction
  13. La Cour nie toute valeur juridique à certains éléments de preuve
documentaires au motif que l’exécutif géorgien n’a pas donné suite aux

                                                                           128

      convention sur la discrimination raciale (op. ind. simma)           195

documents parlementaires concernés ou aux griefs qui y étaient formulés.
En particulier, elle déclare que certains documents (par exemple des réso-
lutions, décrets et déclarations du Parlement géorgien, des déclarations
du représentant permanent de la Géorgie et des déclarations faites à la
presse par le ministère géorgien des affaires étrangères) n’ont aucune
valeur juridique parce que l’exécutif géorgien n’a pas véritablement
ordonné le retrait de la force russe de maintien de la paix du territoire
géorgien en dépit de sa mauvaise conduite alléguée. De même, la Cour
conclut au défaut de valeur juridique parce que l’exécutif géorgien n’a pas
demandé le rejet ou contesté l’adoption de résolutions du Conseil de sécu-
rité qui contenaient des dispositions types saluant l’action des soldats de
la paix russes ou reconnaissant le rôle de la Russie en tant que facilitateur
ou garant de la sécurité dans le cadre des conflits armés en Géorgie.
   14. Ces conjectures formulées dans l’arrêt touchent directement au
fond du différend. En outre, les prétendues déficiences pour cause d’inac-
tion ne peuvent être considérées comme des « présomptions de fait » au
sens exposé par la Cour dans l’arrêt relatif au Détroit de Corfou, dans
lequel celle-ci a déclaré que : « La preuve pourra résulter de présomptions
de fait à condition que celles-ci ne laissent place à aucun doute ­       rai-
sonnable » (Détroit de Corfou (Royaume‑Uni c. Albanie), fond, arrêt,
C.I.J. Recueil 1949, p. 18). Dans le présent arrêt, ce doute raisonnable
semble effectivement avoir sa place. Ainsi qu’indiqué dans la partie B de
la présente opinion, il semble d’après leur libellé que certains des docu-
ments contestés et rejetés, comme les résolutions adoptées par le Parle-
ment géorgien en 2005 et en 2006, laissaient envisager un processus de
négociation sur le comportement des soldats russes chargés du maintien
de la paix, et non le retrait automatique de ceux‑ci. Quoi qu’il en soit, les
circonstances qui ont entouré le vote du Conseil de sécurité en ce qui
concerne les résolutions identifiées dans l’arrêt ne ressortent pas claire-
ment du dossier à ce stade de l’instance.
   15. A mes yeux, le fait de rejeter pour ce motif des éléments de preuve
documentaires alors que les questions factuelles en jeu relèvent du fond
de l’affaire ne permet pas raisonnablement de nier toute valeur juridique
aux éléments en question à un stade où il s’agit simplement d’établir
l’existence d’un différend. Ces conjectures privent chaque Partie de la pos-
sibilité de répondre aux questions de fait et conduisent la Cour à faire
fond sur des déductions quelque peu fragiles.
   16. La prétendue inaction de l’exécutif géorgien ne peut pas davantage
s’analyser comme un aveu implicite de la part de personnalités officielles
de haut rang, ainsi qu’envisagé par la Cour dans l’arrêt Nicaragua. Dans
le présent arrêt, il n’y a pas d’acte concret de reconnaissance qui serait
susceptible de constituer un tel aveu :
       « [D]es déclarations de cette nature, émanant de personnalités poli-
    tiques officielles de haut rang, parfois même du rang le plus élevé,
    possèdent une valeur probante particulière lorsqu’elles reconnaissent
    des faits ou des comportements défavorables à l’Etat que représente

                                                                          129

      convention sur la discrimination raciale (op. ind. simma)          196

    celui qui les a formulées. Elles s’analysent alors en une sorte d’aveu. »
    (Activités militaires et paramilitaires au Nicaragua et contre celui‑ci
    (Nicaragua c. Etats‑Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986,
    p. 41, par. 64 ; les italiques sont de moi.)
   17. En l’absence d’un acte concret, le silence pur et simple ou la préten-
due inaction de l’exécutif géorgien sont équivoques en eux‑mêmes. Il
n’appartient pas à la Cour de les interpréter d’une manière qui prive les
éléments de preuve documentaires de toute valeur juridique.

          4. Les prétendues déficiences en matière d’attribution
   18. Sur ce chapitre, la Cour conclut dans son arrêt que certains élé-
ments de preuve documentaires n’attribuent aucune violation à la Fédéra-
tion de Russie de manière catégorique, mais contiennent simplement des
allégations incidentes ou de vagues références concernant un soutien prêté
aux séparatistes d’Abkhazie et d’Ossétie du Sud. Dans la partie B ci‑après,
je montrerai que les documents en question permettent d’attribuer les vio-
lations incriminées à la Fédération de Russie par l’intermédiaire du com-
portement de la force russe de maintien de la paix. Celle‑ci n’était pas une
force mise à la disposition d’une organisation internationale (comme la
force de maintien de la paix de l’Organisation des Nations Unies), dont le
comportement aurait ensuite été attribuable à cette organisation. Dans la
présente affaire, aucune organisation internationale n’était intervenue
dans le déploiement des troupes russes sur le sol géorgien, puisque celles‑ci
agissaient dans le cadre de la force commune de maintien de la paix
(FCMP) et de la force de maintien de l’ordre public, sur la base d’un
accord conclu par la Géorgie et la Fédération de Russie en 1992. Le com-
portement de ces troupes — et, en particulier, le fait qu’elles ont manqué
d’empêcher, voire ont appuyé, toléré ou facilité le nettoyage ethnique et
d’autres graves violations des droits de l’homme commises contre des
civils géorgiens — constitue à n’en pas douter le comportement d’un
organe étatique de la Fédération de Russie (voir Activités armées sur le
territoire du Congo (République démocratique du Congo c. Ouganda),
arrêt, C.I.J. Recueil 2005, p. 242, par. 213).

          5. Les prétendues déficiences en matière de notification
   19. Je me réfère ici à la prétendue absence d’éléments démontrant que
la Russie s’est vu, a pu se voir ou aurait pu se voir communiquer certains
documents, ou être informée des allégations qu’ils contenaient. Je ne
m’attarderai pas sur ce point puisque la question de la notification est
déjà traitée assez abondamment dans notre opinion dissidente commune,
fût‑ce sous l’angle de la deuxième exception préliminaire. Aux fins de
déterminer l’existence d’un différend, toutefois, qu’il me soit permis de
souligner que la Cour n’a jamais exigé de manière stricte qu’une notifica-
tion soit concrètement adressée par l’Etat défendeur en pareilles circons-
tances. Dans l’affaire du Cameroun septentrional, il était clair qu’aucune

                                                                         130

      convention sur la discrimination raciale (op. ind. simma)            197

discussion bilatérale n’avait eu lieu entre les Parties. Pourtant, et bien que
le Royaume‑Uni eût soutenu avec insistance que la République du Came-
roun avait un différend non pas avec lui mais avec l’Assemblée générale,
la Cour s’était fondée sur des déclarations unilatérales faites par ces deux
Etats au sein d’organes multilatéraux, tels que le Conseil de tutelle des
Nations Unies, et avait conclu à l’existence d’un « différend » (Cameroun
septentrional (Cameroun c. Royaume‑Uni), exceptions préliminaires, arrêt,
C.I.J. Recueil 1963, p. 32‑34 ; voir également Frontière terrestre et mari-
time entre le Cameroun et le Nigéria (Cameroun c. Nigéria), exceptions
préliminaires, arrêt, C.I.J. Recueil 1998, p. 315, par. 89).
   20. Je crains que, par son utilisation approximative de la notion de
« valeur juridique » dans le présent arrêt, la Cour ne s’écarte de sa propre
jurisprudence établie quant à l’appréciation des preuves. Dans l’affaire
des Activités armées sur le territoire du Congo, elle avait déclaré que, en
examinant les faits « qui se rapport[ai]ent aux divers éléments constitutifs
des demandes formulées par les Parties[…,] elle répertoriera[it] les docu-
ments invoqués et se prononcera[it] clairement sur le poids, la fiabilité et
la valeur qu’elle juge[rait] devoir leur être reconnus » (voir Activités armées
sur le territoire du Congo (République démocratique du Congo c. Ouganda),
arrêt, C.I.J. Recueil 2005, p. 200, par. 59). Dans la même affaire, la Cour
avait dit qu’elle « accordera[it] également du poids à des éléments de
preuve dont l’exactitude n’a[vait] pas, même avant le présent différend,
été contestée par des sources impartiales » (ibid., p. 201, par. 61). En l’es-
pèce, aucune source impartiale ne semble avoir contesté l’exactitude de
l’un ou l’autre des éléments de preuve documentaires datant de 1992 à la
veille du 9 août 2008. Il n’existe pas non plus la moindre indication qui
porterait à penser que ce volumineux dossier d’éléments de preuve docu-
mentaires a été établi sciemment en prévision du dépôt de la présente
requête. En rejetant de manière si expéditive la totalité des documents
antérieurs au mois d’août 2008, la Cour fait mentir la réputation de
rigueur qui lui est attribuée dans la récente étude sur l’administration des
éléments de preuve publiée par le British Institute of International and
Comparative Law, qui fait la synthèse des facteurs que la Cour a de
longue date explicités en examinant la pertinence et la force probante des
éléments de preuve documentaires, à savoir :
     « Sources : la Cour considérera le nombre de sources disponibles, leur
     caractère partisan ou indépendant, et cherchera à savoir si elles sont
     corroborées par d’autres éléments de preuve.
     Intérêt : la Cour détermine si la source de l’élément de preuve a un
     intérêt dans le déroulement de la procédure, ou si elle est neutre et
     indifférente, avant de vérifier si l’élément considéré renferme une éven-
     tuelle déclaration contraire aux intérêts de la partie dont elle émane.
     Rapport aux événements : la Cour cherche à savoir si l’élément de
     preuve traduit une observation directe ou reprend des ouï‑dire.
     Méthode : la Cour examine attentivement les moyens et la méthode
     utilisés pour recueillir les informations présentées.

                                                                           131

      convention sur la discrimination raciale (op. ind. simma)             198

     Vérification : les éléments de preuve se verront accorder davantage de
     poids s’ils ont fait l’objet d’un examen contradictoire soit au moment
     où ils ont été rassemblés soit par la suite. Là encore, la Cour cherche
     à savoir si l’élément de preuve est corroboré par d’autres sources.
     Contemporanéité : l’appréciation de la Cour est influencée par la date
     de l’élaboration d’un document ou d’une déclaration. D’une manière
     générale, la Cour attache moins d’importance aux éléments de preuve
     qui n’ont pas été établis ou fournis à une époque proche des faits
     qu’ils sont censés démontrer. De même, elle considère avec circons-
     pection les documents qui ont été établis spécialement aux fins de
     l’instance portée devant elle.
     Procédure : la Cour détermine si l’élément de preuve a été produit
     conformément aux exigences procédurales formulées dans le Règle-
     ment. » (A. Riddell et B. Plant, Evidence before the International
     Court of Justice, op. cit., p. 192.)
   21. Si j’analyse la manière dont la Cour a traité la notion de « valeur
juridique », ce n’est certainement pas pour me faire l’écho de divergences
purement stériles pouvant exister entre la majorité et les juges dissidents
quant à la façon d’appliquer les faits et d’apprécier les éléments de preuve.
A mes yeux, la manière dont la Cour a appréhendé ces éléments dans le
présent arrêt aura de lourdes conséquences pratiques. En effet, la Cour a
expressément introduit des considérations ou des raisons liées à la forme,
à l’identité de l’auteur, à l’inaction, à l’attribution et à la notification qui
pourront être invoquées dans de futures affaires en vue de nier toute
valeur juridique ou force probante à des éléments de preuve documen-
taires. Les Etats risquent également à l’avenir de se trouver entravés dans
le choix des éléments de preuve à faire valoir dès le tout début de l’ins-
tance, d’où un risque d’autocensure. Pire encore, les déductions factuelles
tirées dans le présent arrêt desservent la Cour, qui a pour responsabilité
de s’acquitter de sa fonction judiciaire de façon minutieuse en faisant plei-
nement usage des pouvoirs que lui confèrent les articles 49 à 51 de son
Statut pour établir les faits et, ainsi, éviter d’emblée d’avoir à faire fond
sur de telles déductions. Comme la Cour l’a fait observer à raison dans
l’affaire Nicaragua, le Statut
     « [lui] fait … obligation … d’employer tous les moyens et méthodes
     susceptibles de lui permettre de s’assurer réellement du bien‑fondé en
     fait et en droit des conclusions de l’Etat demandeur et de sauvegar-
     der du même coup les principes essentiels d’une bonne administra-
     tion de la justice » (Activités militaires et paramilitaires au Nicaragua
     et contre celui‑ci (Nicaragua c. Etats‑Unis d’Amérique), fond, arrêt,
     C.I.J. Recueil 1986, p. 40, par. 59).
   22. Pour en venir à présent à la deuxième partie de mon opinion (par-
tie B), j’exposerai les faits que j’estime pertinents, et suffisants, pour
démontrer que les conditions préalables à la saisine de la Cour en vertu de
l’article 22 de la CIEDR, à savoir à la fois l’existence d’un différend et les

                                                                            132

      convention sur la discrimination raciale (op. ind. simma)            199

tentatives de négociation de la Géorgie, étaient remplies bien avant le
mois d’août 2008. La plupart des éléments de preuve documentaires que
je vais présenter ici soit ont été totalement négligés, soit n’ont été utilisés
que d’une manière extrêmement superficielle ou sélective dans l’arrêt. Je
saisirai cette occasion pour entrecouper de temps à autre mon analyse de
citations plus longues ou de passages complémentaires des documents
mêmes que la Cour a rejetés pour leur prétendu défaut de « valeur juri-
dique ».

          B. Les éléments de preuve démontrant l’existence
                    d’un différend lié à la CIEDR
             et une volonté de négocier bien avant 2008

   23. Afin de structurer ma présentation, je rangerai dans trois catégories
les éléments de preuve documentaires qui attestent l’existence d’un diffé-
rend sur des questions relevant de la CIEDR et les tentatives de parvenir
à un règlement négocié avant le 9 août 2008, à savoir : 1) les échanges
bilatéraux entre la Géorgie et la Fédération de Russie ; 2) les déclarations
faites par la Géorgie devant des organisations internationales dont la
Fédération de Russie est membre ; et 3) les déclarations publiques faites
par la Géorgie à d’autres occasions.
   24. Mon intention n’est pas de recenser les éléments de preuve docu-
mentaires de la même manière que dans l’arrêt, mais de laisser le texte de
ces documents parler de lui‑même. Ces éléments de preuve documen-
taires, qu’ils soient pris individuellement ou dans leur ensemble, me
semblent suffisants pour qu’une certaine force probante soit accordée
(que ce soit en tant que preuve directe, première, indirecte, secondaire, ou
que preuve concordante) à l’argument de la Géorgie selon lequel il e­ xistait
déjà, bien avant la période du 9 au 12 août 2008, un différend entre la
Russie et elle sur des questions liées à la CIEDR, la Géorgie accusant en
particulier la force russe de maintien de la paix d’avoir appuyé ou facilité
le nettoyage ethnique ou manqué de prévenir de tels actes ; mettant en
cause le comportement de la Russie à l’égard du droit au retour des réfu-
giés et des personnes déplacées ; et reprochant aux s­oldats de la paix
russes de n’avoir pas empêché les violations des droits de l’homme com-
mises contre des civils géorgiens dans les zones qui étaient placées sous
leur responsabilité. Au stade actuel de la procédure, consacré à la compé-
tence, la Cour n’a pas besoin d’établir avec une certitude absolue si les
violations dont la Géorgie tire grief ont réellement eu lieu.

  1. Les échanges bilatéraux entre la Géorgie et la Fédération de Russie

  25. Au paragraphe 78 de l’arrêt, la Cour n’attribue aucune valeur juri-
dique à l’échange de lettres de juillet‑août 2004 entre le président de la
Géorgie, Mikhaïl Saakachvili, et son homologue russe, Vladimir Poutine,
au motif qu’« [i]l n’était pas question dans ces lettres du retour des réfu-

                                                                           133

      convention sur la discrimination raciale (op. ind. simma)                                                200

giés et des personnes déplacées ». Pourtant, lorsqu’on les met en regard,
les passages pertinents de ces lettres montrent que les deux présidents
avaient effectivement évoqué les griefs formulés contre le comportement
des soldats de la paix russes face aux attaques commises contre des civils
géorgiens. Ainsi, dans sa lettre du 26 juillet 2004, le président Saakachvili
indiquait notamment :
       « Je souhaiterais attirer votre aimable attention, Monsieur le Pré-
    sident, sur le fait que récemment, depuis le début de l’aggravation de
    la situation dans la région, toutes les attaques armées ont été perpé-
    trées par les unités illégales de la partie sud‑ossète contre des villages
    habités par des Géorgiens. A la suite de ces attaques criminelles, sept
    policiers géorgiens ont été blessés. Ni les observateurs internationaux
    ni la force russe de maintien de la paix n’ont signalé d’attaque contre
    les villages ou les zones densément peuplées d’habitants ossètes. Nous
    sommes résolus à ne subir aucune provocation pour éviter que les
    tensions dans la région ne s’exacerbent et que la crise ne dégénère en
    conflit armé.
       Je souhaiterais vous faire part des commentaires formulés par le
    commandant de la FCMP, le général Nabzdorov, à de nombreux
    journalistes : « Il n’existe aucune frontière russe et géorgienne dans le
    tunnel de Roki » et « la Géorgie demandera très prochainement à
    rejoindre la Fédération de Russie ». Il n’est pas difficile après de telles
    déclarations d’apprécier l’impartialité de la force russe de maintien de
    la paix qui conduit la mission dans la région. » (Mémoire de la Géor-
    gie, vol. V, annexe 309 ; les italiques sont de moi.)
Dans sa lettre du 14 août 2004, le président Poutine répondait :
        « La propagande lancée par Tbilissi, dont la principale cible était
    d’abord la force russe de maintien de la paix et ensuite la Russie
    elle‑même, est regrettable. En février de cette année, nous avons dit
    que, pour surmonter la crise prolongée que connaissent nos relations
    bilatérales et normaliser progressivement ces dernières, il était indis-
    pensable de faire preuve de retenue mutuelle dans nos déclarations
    publiques.
    �����������������������������������������������������������������������������������������������������������������
        Nous estimons que les mesures ci‑après doivent être prises pour
    stabiliser la situation et créer des conditions propices à la reprise du
    dialogue politique :
    Premièrement : obtenir un cessez‑le‑feu immédiat.
    Deuxièmement : engager sans délai la mise en œuvre des accords sur
    le retrait des groupes armés illégaux de la zone de conflit, convenus
    dans le cadre de la Commission de contrôle conjointe en juin‑juillet
    de cette année et lors de la réunion des ministres géorgien et russe de
    la défense à Moscou les 10 et 11 août derniers. En résumé, toutes les
    mesures nécessaires doivent être prises pour empêcher que la situa-
    tion actuelle ne dégénère en conflit armé généralisé.

                                                                                                                134

     convention sur la discrimination raciale (op. ind. simma)                                                 201

    Troisièmement : respecter strictement les accords existants sur les
    principes de résolution du conflit ; former et mettre en place la force
    commune de maintien de la paix ; contraindre les parties à ne pas
    appliquer des mesures de pression pour résoudre tout nouveau pro-
    blème ; permettre un acheminement sans entrave de l’aide humani-
    taire à la population de la région. La mise en œuvre de la proposition
    relative à la tenue de réunions de haut niveau au cours des sessions
    de la Commission de contrôle conjointe aurait un effet positif sur la
    situation actuelle.
    �����������������������������������������������������������������������������������������������������������������
        Je souhaite souligner que le plus important dans la résolution du
    conflit osséto‑géorgien doit être de veiller à la protection des droits et
    des intérêts de la population sud‑ossète, composée en majorité de
    citoyens russes. C’est sur cette base que nous poursuivrons sans
    relâche notre travail de médiation pour parvenir à un règlement paci-
    fique du conflit. » (Mémoire de la Géorgie, vol. V, annexe 310 ; les
    italiques sont de moi.)
  26. Deux ans après cet échange, le 24 juillet 2006, le représentant per-
manent de la Géorgie auprès de l’Organisation des Nations Unies écrivit
au Secrétaire général pour lui demander de distribuer à l’Assemblée géné-
rale une résolution du 18 juillet 2006 adoptée par le Parlement géorgien
(arrêt, par. 86). Cette résolution indiquait :
        « Au lieu d’être démilitarisées, ces forces armées, subordonnées de
    fait aux autorités d’Abkhazie et de l’ancien district autonome d’Os-
    sétie du Sud, ont augmenté considérablement leur potentiel militaire,
    les activités terroristes et subversives se sont considérablement inten-
    sifiées, les garanties de sécurité pour la population [pacifique] ont
    totalement disparu, on constate des tentatives permanentes de cher-
    cher à légaliser les résultats du nettoyage ethnique reconnu comme tel
    à plusieurs reprises par la communauté internationale, et on assiste à
    des violations massives des droits de l’homme fondamentaux et à l’ap-
    parition d’une menace criminelle internationale de plus en plus impor-
    tante, caractéristique des territoires qui échappent à tout contrôle. Tel
    est le résultat des opérations de maintien de la paix.
    �����������������������������������������������������������������������������������������������������������������
        Au vu de ce qui précède, il est clair que les actions engagées par les
    forces armées de la Fédération de Russie en Abkhazie et dans l’ancien
    district autonome d’Ossétie du Sud constituent l’un des principaux obs-
    tacles au règlement pacifique de ces conflits et sont le résultat d’une
    absence de volonté politique de la part de la Fédération de Russie en
    faveur d’un règlement desdits conflits et d’une modification du statu
    quo actuel. » (Observations écrites de la Géorgie, vol. III, annexe 82 ;
    les italiques sont de moi.)
   27. La Fédération de Russie avait réagi à la résolution du 18 juil-
let 2006 du Parlement géorgien avant même que le représentant perma-

                                                                                                                135

      convention sur la discrimination raciale (op. ind. simma)           202

nent de la Géorgie n’en demande la distribution (arrêt, par. 87). Dans une
lettre en date du 19 juillet 2006 adressée au Conseil de sécurité de l’Orga-
nisation des Nations Unies, le représentant permanent de la Fédération
de Russie avait déclaré ce qui suit :
       « Le 18 juillet 2006, le Parlement géorgien a pris une décision concer-
    nant les forces de maintien de la paix dans les zones de conflit, qui
    charge le gouvernement de lancer les procédures visant à mettre fin au
    plus vite aux opérations de maintien de la paix en Abkhazie et en Ossé-
    tie du Sud, à dénoncer les accords et dispositions correspondants et à
    exiger le retrait immédiat des contingents de paix russes déployés en
    Géorgie conformément aux accords internationaux en vigueur. Il
    recommande qu’une autre formule soit envisagée pour le maintien de la
    paix et que des contingents de police internationaux soient déployés en
    Abkhazie et en Ossétie du Sud.
       Durant l’examen du projet de décision, certains députés ont déclaré
    que, dans le cas où les mesures susmentionnées ne seraient pas sui-
    vies d’effets, les contingents de paix russes devraient être déclarés
    hors la loi et considérés comme des troupes d’occupation. Le texte de
    la décision affirme à tort que les activités de ces contingents en
    Abkhazie et en Ossétie du Sud constituent l’un des principaux obsta-
    cles au règlement pacifique des conflits.
       La Fédération de Russie considère cette décision comme une provo-
    cation, qui vise à exacerber la tension, à éliminer les cadres de la négo-
    ciation et à saper la base juridique du règlement pacifique des conflits
    entre la Géorgie, d’une part, et l’Abkhazie et l’Ossétie du Sud, d’autre
    part. Les accusations qu’elle comporte à l’encontre de la Russie tra-
    duisent une manœuvre indigne ayant pour but de rejeter la faute sur
    autrui.
       Nous estimons que les ultimatums adressés par la Géorgie aux
    contingents de paix russes sont contre-productifs. On ne peut recourir
    à des décisions unilatérales pour annuler des accords internationaux
    existants. Notre position demeure inchangée, à savoir que la décision
    du Parlement géorgien d’exiger le retrait des contingents de paix
    russes ne peut aboutir qu’à une nouvelle crise et à une catastrophe
    humanitaire. Ces dernières années, avec le concours de ses partenaires
    étrangers et des organisations internationales, la Russie s’est efforcée
    de maintenir un fragile équilibre face à la rhétorique belliqueuse des
    politiciens géorgiens et à leurs tentatives de recourir aux provocations
    et à la force pour résoudre les problèmes en Abkhazie et en Ossétie du
    Sud. En tout état de cause, seuls les mécanismes de maintien de la
    paix actuellement en place ont permis de maîtriser la situation.
       Il ne faut pas oublier que les cadres de négociation auxquels parti-
    cipent, outre la Russie, l’Organisation des Nations Unies, l’organisa-
    tion pour la sécurité et la coopération en Europe, la Communauté
    d’Etats indépendants et les pays membres du Groupe des amis du
    Secrétaire général ont été établis avec l’accord de toutes les parties

                                                                          136

      convention sur la discrimination raciale (op. ind. simma)                                                203

     aux conflits. Les agissements irresponsables de Tbilissi risquent de por-
     ter irrémédiablement atteinte au règlement pacifique des différends. »
     (Observations écrites de la Géorgie, vol. III, annexe 81 ; les italiques
     sont de moi.)
   28. En particulier, dans cette lettre du 19 juillet 2006, la Fédération de
Russie reconnaissait que, dans sa résolution adoptée le 18 juillet 2006, le
Parlement géorgien demandait « qu’une autre formule soit envisagée pour
le maintien de la paix » et non, contrairement à ce qui est dit dans l’arrêt,
que des mesures soient prises pour « suspendre immédiatement les … opé-
rations de maintien de la paix et assurer le retrait des forces armées de la
Fédération de Russie » (arrêt, par. 86). Comme je le démontrerai par la
suite, dans ses résolutions de 2005 et de 2006, le Parlement prescrivait à
l’exécutif géorgien d’engager des négociations avec la Fédération de Rus-
sie au sujet du comportement et des responsabilités de la force russe de
maintien de la paix, et non pas nécessairement d’ordonner sa suspension
immédiate, et encore moins son retrait pur et simple.
   29. Enfin, en 2008, le président Saakachvili et le nouveau président de
la Fédération de Russie, Dmitri Anatolievitch Medvedev, poursuivirent
ces échanges sur le comportement des soldats de la paix russes ainsi que
sur la question du retour des personnes déplacées et des réfugiés en
Abkhazie (ibid., par. 100). Dans sa lettre du 24 juin 2008, le président Saa-
kachvili déclarait :
        « Nous formulons essentiellement les propositions suivantes :
    �����������������������������������������������������������������������������������������������������������������
        L’opération de maintien de la paix menée sous l’égide de la CEI
    sera poursuivie avec le mandat révisé. La force russe de maintien de
    la paix se retirera de ses positions actuelles et stationnera le long de
    la rivière Kodori.
    �����������������������������������������������������������������������������������������������������������������
        Je propose de rédiger, de signer et d’appliquer les accords qui
    reprennent les propositions susmentionnées. Avec la Fédération de
    Russie, d’autres parties intéressées pourraient également se porter
    garantes de la mise en œuvre de ces accords.
        En conséquence, les parties au conflit pourraient également
    conclure un accord distinct sur le non‑recours à la force et le retour
    des personnes déplacées et des réfugiés dans tout le territoire de l’Ab-
    khazie (Géorgie). » (Mémoire de la Géorgie, vol. V, annexe 308 ; les
    italiques sont de moi.)
Voici ce que le président Medvedev répondit dans sa lettre datée du
1er juillet 2008 (arrêt, par. 101) :
       « Dans un tel contexte, il est en toute franchise difficile d’imaginer,
    par exemple, la création d’administrations ou de forces de l’ordre
    conjointes géorgiennes et abkhazes dans un district abkhaze. De plus,
    il semble inopportun de poser la question du retour des réfugiés de
    manière aussi catégorique. Eu égard aux vives tensions actuelles, les

                                                                                                                137

      convention sur la discrimination raciale (op. ind. simma)            204

     Abkhazes y voient une menace à leur survie nationale et nous devons
     les comprendre ». (Mémoire de la Géorgie, vol. V, annexe 311 ; les
     italiques sont de moi.)
    30. Les échanges relatés ci‑dessus ne sont pas coupés de tout contexte
 historique, mais doivent aussi être resitués dans le cadre des échanges inter-
gouvernementaux qui étaient alors en cours entre la Géorgie et la Fédéra-
tion de Russie sur la question du retour des réfugiés et des personnes
déplacées. Une série de réunions tenues depuis 1997 sur le retour des Géor-
giens de souche dans leurs foyers avait abouti, le 7 juin 2002, à l’annonce
d’un accord entre les deux Etats intitulé « Programme interétatique de re-
tour, d’installation, d’intégration et de réintégration des réfugiés, personnes
déplacées et autres personnes ayant souffert du conflit osséto‑géorgien »
(observations écrites de la Géorgie, vol. IV, annexe 149). Si, à ce stade, la
 Fédération de Russie n’était pas directement accusée de faire activement
 obstacle au retour des Géorgiens de souche, il importe de relever qu’elle
 était traitée comme partie prenante au règlement de la question.
    31. En outre, depuis quelque temps déjà, la Géorgie et la Fédération de
 Russie débattaient en tant que parties de la question du retour des réfu-
giés. Lors d’une réunion tenue en 1992 à Moscou, le président de la Fédé-
ration de Russie, Boris Eltsine, et le président du Conseil d’Etat de la
Géorgie, Edouard Chevardnadze, s’étaient entendus sur les « conditions
propres à assurer le retour des réfugiés sur leur lieu de résidence perma-
nente » (mémoire de la Géorgie, vol. III, annexe 102 ; arrêt, par. 40), et, en
octobre 1993, la Fédération de Russie avait expressément « condamné les
actes de génocide, qui constituent une violation grossière des droits de
l’homme … dans la zone du conflit entre la Géorgie et l’Abkhazie »
(mémoire de la Géorgie, vol. III, annexe 107). Ce processus se poursuivit
avec un protocole de négociations de 1993 (ibid., vol. III, annexe 105),
aboutissant à la conclusion de l’accord quadripartite de 1994 sur le rapa-
triement librement consenti des réfugiés et des personnes déplacées, qui
fut signé par la Fédération de Russie, la Géorgie, l’Ossétie du Sud et
­l’Abkhazie en tant que parties (ibid., vol. III, annexe 110 ; arrêt, par. 46).
    32. La déclaration finale publiée à l’issue des réunions des 6
 et 7 mars 2003 entre le président de la Fédération de Russie, Vladi-
 mir Poutine, et son homologue géorgien, Edouard Chevardnadze, fut
 relatée dans un article du journal Svobodnaïa Grouzia, qui indique que,
« [a]u cours des négociations, les présidents des deux pays ont abordé les
questions … du règlement complet du conflit en Abkhazie, Géorgie »
(mémoire de la Géorgie, vol. III, annexe 136). De plus, les deux Etats ont
souligné « l’importance des initiatives concrètes qu’il conv[enait] de
prendre pour résoudre le problème extrêmement préoccupant du retour
dans la dignité et la sécurité des réfugiés et des personnes déplacées à leur
lieu d’origine et de la reconstruction économique de la zone de conflit »
(ibid.). Un représentant abkhaze était présent à ces réunions, mais il res-
 sort clairement du texte que les « parties » à un éventuel accord seraient la
 Géorgie et la Fédération de Russie.

                                                                           138

      convention sur la discrimination raciale (op. ind. simma)                                                205

   33. La Géorgie continua de traiter la Fédération de Russie comme une
partie aux négociations sur la question du retour des réfugiés et des per-
sonnes déplacées. Les 20‑23 janvier 2003, par exemple, la présidente du
Parlement géorgien, Mme N. Bourjanadze, s’exprima devant la Douma de
la Fédération de Russie et évoqua « la situation difficile des réfugiés et des
déplacés » (observations écrites de la Géorgie, vol. IV, annexe 153 ; arrêt,
par. 76). Au sujet de la force russe de maintien de la paix, la partie géor-
gienne nota qu’« une certaine méfiance a[vait] également été observée, due
la plupart du temps aux actions des « Casques bleus » présents dans la
zone de conflit » (ibid.). Par la suite, une réunion qui devait avoir lieu les
30 et 31 octobre 2003 sur la question du retour des réfugiés et des per-
sonnes déplacées dut être annulée faute d’accord entre les parties quant
aux modalités des négociations. La Géorgie s’obstinait à vouloir trouver
tout d’abord un accord avec la Fédération de Russie, la partie abkhaze ne
pouvant intervenir qu’après, tandis que la Fédération de Russie insistait
pour que l’Abkhazie fût présente dès le tout début, étant donné que la
solution au problème du retour des personnes déplacées et des réfugiés
devait être basée sur les conditions présentées par la partie abkhaze
(observations écrites de la Géorgie, vol. IV, annexe 155).

    2. Les déclarations faites par la Géorgie devant des organisations
        internationales dont la Fédération de Russie est membre
  34. Les échanges examinés ci‑dessus entre la Géorgie et la Fédération
de Russie doivent être rattachés aux déclarations faites par la Géorgie
au sein d’organisations internationales dont la Fédération de Russie est
membre. Ainsi, le 26 janvier 2005, le représentant permanent de la
­Géorgie adressa une lettre au président du Conseil de sécurité de l’Orga-
nisation des Nations Unies (arrêt, par. 79), dans laquelle il déclarait,
notamment :
        « J’ai l’honneur de vous écrire et, par votre entremise, d’appeler
    l’attention du Conseil de sécurité sur l’évolution récente du processus
    de résolution du conflit en Abkhazie (Géorgie).
    �����������������������������������������������������������������������������������������������������������������
        Je voudrais encore rappeler qu’il y a une catégorie de personnes à
    laquelle nous devons tous penser. Ce sont les réfugiés et les déplacés —
    victimes du nettoyage ethnique — qui, depuis déjà plus d’une décennie,
    attendent qu’un droit fondamental leur soit reconnu : celui de vivre chez
    eux. Ils continuent de vivre dans des conditions très difficiles, sans la
    moindre sécurité. Les événements qui ont eu lieu dans la région de Gali
    ce mois‑ci ont bien montré qu’ils ont une fois de plus à faire face à un
    état de non‑droit. Je pense que les membres du Conseil de sécurité sont
    au courant des enlèvements qui ont eu lieu le jour des « élections ». En
    fait, ces actes ont été commis devant les soldats de la paix de la CEI, qui,
    une fois de plus, n’ont rien fait pour protéger la population civile paci-
    fique. En fait, après le cessez‑le‑feu de 1994, plus de deux mille Géor-

                                                                                                                139

         convention sur la discrimination raciale (op. ind. simma)                                               206

     giens ont été tués dans la zone de sécurité de Gali, qui est du ressort de
     la force de maintien de la paix de la CEI. Je dois dire une fois de plus que
     celle‑ci est loin d’être impartiale et soutient souvent les structures para-
     militaires séparatistes abkhazes. Je pense qu’il est grand temps de com-
     mencer à penser à une nouvelle forme d’opération de maintien de la
     paix, car les activités du contingent militaire russe — ce à quoi se réduit
     en fait la force de maintien de la paix de la CEI — peuvent difficilement
     être considérées comme telle ». (Observations écrites de la Géorgie,
     vol. III, annexe 71 ; les italiques sont de moi.)
  35. Le 27 octobre 2005, le représentant permanent de la Géorgie
adressa au président du Conseil de sécurité une nouvelle lettre (arrêt,
par. 81) rédigée en ces termes :
         « On ne sait trop comment qualifier le comportement du facilita-
     teur — la Fédération de Russie —, en particulier quand on constate
     plusieurs tendances alarmantes en Abkhazie (Géorgie) :
     — La Fédération de Russie continue à entretenir illégalement sa
           base militaire à Goudaouta, sans le consentement de la Géorgie
           et contre les engagements internationaux pris par la Russie ;
     — Les postes de l’appareil administratif séparatiste sont pourvus
           par des fonctionnaires détachés directement de postes qu’ils
           occupent en Fédération de Russie, parfois même en Sibérie ;
     —	Des personnes morales de la Fédération de Russie acquièrent des
           biens et des terres dans les régions qui font sécession ;
     —	Du personnel militaire des séparatistes reçoit une formation dans
           les écoles militaires russes, et on n’hésite pas, même, à prévoir
           ouvertement des quotas ;
     — La citoyenneté russe est accordée à 80 % de la population actuelle
           de ces régions, comme le prétendent leurs dirigeants, qui veulent
           également délivrer en quelques mois des passeports à tous les
           habitants.
     �����������������������������������������������������������������������������������������������������������������
         Ces forces militaires russes sont toujours désignées comme forces
     de maintien de la paix ou « Casques bleus », et le processus général de
     règlement du conflit dans la région est conçu comme un processus de
     paix mené par les Nations Unies.
         En fait, le rapport indique que le nombre des personnes déplacées
     venant d’Abkhazie a diminué, de deux cent cinquante mille à environ
     un peu plus de deux cent mille. Cette diminution s’est produite, pour
     l’essentiel, en raison des décès courants. Faut‑il voir là une tendance
     positive, ou attendre que tous aient disparu avant que le retour des
     réfugiés commence ?
         A quelle sorte de maintien de la paix l’Organisation des Nations
     Unies contribue‑t‑elle ? De qui l’Organisation protège‑t‑elle les droits ?
     De n’importe qui, mais sûrement pas des réfugiés et déplacés géorgiens.
         A ce sujet, je tiens à informer le Conseil de sécurité de la résolution
     adoptée par le Parlement géorgien, le 11 octobre 2005, concernant les

                                                                                                                 140

      convention sur la discrimination raciale (op. ind. simma)           207

    forces de maintien de la paix russes en Géorgie, aussi bien dans la
    région de Tskhinvali qu’en ex‑Ossétie du Sud et en Abkhazie. Le
    Parlement géorgien appelle de ses vœux une amélioration du fonc-
    tionnement du processus de paix et pose une date limite pour la réé-
    valuation de son fonctionnement, le 1er juillet 2006 dans le cas de
    l’Abkhazie. La résolution envisage également que, en cas de conclu-
    sion négative, la Géorgie s’oppose à l’opération de maintien de la
    paix et se retire des accords et organes correspondants.
       Cette résolution du Parlement géorgien appelle en fait les dirigeants
    russes à réexaminer leur démarche. Malheureusement, la réponse du
    ministère russe des affaires étrangères, qui considère la résolution du
    Parlement géorgien comme « une provocation » et comme « contre‑­
    productive », montre assez qu’il n’existe aucune volonté politique de
    débloquer le processus de règlement du conflit. Il semble que l’opéra-
    tion de maintien de la paix dirigée par la Russie ait atteint ses limites
    et que le seul moyen de régler le problème soit une opération de
    maintien de la paix à grande échelle, réellement internationale, mais
    dirigée par l’Organisation des Nations Unies. » (Observations écrites
    de la Géorgie, vol. III, annexe 75 ; les italiques sont de moi.)
J’ai reproduit un aussi long passage de ce document parce que, au
paragraphe 81 de l’arrêt, la Cour ne cite pas le texte intégral de cette
communication du représentant permanent de la Géorgie avant de
conclure qu’« [elle] ne peut discerner dans cette lettre aucune accusation …
contre la Fédération de Russie ».
   36. Le même problème se retrouve au paragraphe 82 de l’arrêt, qui,
cette fois, ne renvoie pas au texte même du document analysé. Je songe ici
à la lettre datée du 9 novembre 2005, dans laquelle le représentant perma-
nent de la Géorgie priait le Secrétaire général de l’Organisation des
Nations Unies de transmettre et de distribuer à l’Assemblée générale une
résolution adoptée par le Parlement géorgien le 11 octobre 2005. Dans
cette résolution, le Parlement géorgien exposait notamment les prémisses
factuelles et demandait les mesures suivantes :
       « Depuis que ces gouvernements criminels, aux mains de clans,
    règnent sur ces régions, on assiste à des enlèvements en masse — y
    compris d’enfants — ainsi qu’à des assassinats et, d’autre part, des
    bandes criminelles donnent libre cours à leurs activités, la population
    civile est victime d’attaques et de vols, des groupes terroristes et sub-
    versifs se constituent avec l’appui de ces gouvernements et reçoivent
    l’aide des services spéciaux russes. D’autres pratiques sont courantes,
    telles que la fabrication de fausse monnaie, le transit des drogues, le
    trafic d’armes et la traite d’êtres humains, la contrebande, l’appro-
    priation de biens qui appartenaient à des réfugiés, ou encore le refus
    d’honorer le droit à l’éducation dans la langue maternelle dans les
    écoles et le droit des personnes déplacées et des réfugiés de rentrer chez
    eux. Et encore cet inventaire des répercussions des activités menées
    par ces régimes est‑il incomplet.

                                                                          141

 convention sur la discrimination raciale (op. ind. simma)                                                  208

     En outre, les régimes séparatistes poursuivent leurs tentatives de légi-
timer les résultats du nettoyage ethnique dénoncé lors des sommets de
l’Organisation pour la sécurité et la coopération en Europe tenus à
Budapest, à Lisbonne et à Istanbul — dont la dernière illustration est
l’appropriation en série de maisons de Géorgiens contraints de s’exiler.
     De toute évidence, les actes susmentionnés n’ont rien de commun
avec la protection des droits des groupes ethniques qui résident
aujourd’hui dans les territoires de l’Abkhazie et de l’ancienne région
autonome d’Ossétie du Sud. Les dictatures criminelles actuellement en
place constituent une menace pour tout un chacun, y compris pour ceux
qu’elles prétendent essayer de protéger. A cet égard, il suffit de mention-
ner la politique répressive menée par les gouvernements séparatistes à
l’encontre des citoyens abkhazes et ossètes qui ont essayé de plaider la
cause de la diplomatie publique et celle des mesures de confiance : parmi
les personnes punies et arrêtées figurent en effet des enfants dont le seul
« crime » a été de faire la connaissance d’enfants géorgiens.
     En raison de l’absence totale d’information, de la répression et de
la propagande anti‑géorgienne, la population locale de ces deux
régions n’a aucune possibilité d’obtenir des renseignements quant
aux initiatives de paix récemment proposées par le Gouvernement
central de la Géorgie, ni de se forger une opinion à leur sujet.
     Dans les territoires de l’Abkhazie et de l’ancienne région auto-
nome d’Ossétie du Sud, les droits et libertés fondamentaux des
­personnes déplacées sont violés, tout comme ceux du reste de la
 population. Les gouvernements séparatistes, qui manipulent les
 questions touchant à l’appartenance ethnique, tentent d’asservir le
 processus de règlement du conflit à leurs propres intérêts claniques,
 au mépris des intérêts fondamentaux de leurs populations.
     La question se pose alors de savoir de quels soutiens bénéficient les
 régimes séparatistes pour être en mesure de ne tenir aucun compte de
 la position exprimée par des organisations internationales respectées et
 d’enfreindre les normes et principes fondamentaux du droit internatio-
 nal.
     Malheureusement, la réponse à cette question est sans ambiguïté :
 c’est la Fédération de Russie qui est l’instigatrice de ces conflits et qui
 les entretient, indépendamment du fait que ce pays est officiellement
 investi de la lourde responsabilité de faciliter leur règlement.
 �����������������������������������������������������������������������������������������������������������������
    Au vu de ce qui précède, le Parlement géorgien décide de :
�����������������������������������������������������������������������������������������������������������������
   2. Demander au Gouvernement géorgien d’intensifier les négocia-
tions avec la Fédération de Russie, les organisations internationales
et les pays intéressés en ce qui concerne le respect des obligations
auxquelles ont souscrit les forces de maintien de la paix sur le terri-
toire de l’ancienne région autonome d’Ossétie du Sud et de rendre
compte de la situation au Parlement d’ici au 10 février 2006 ;

                                                                                                             142

     convention sur la discrimination raciale (op. ind. simma)                                                 209

       3. Demander au Gouvernement géorgien d’intensifier les négocia-
    tions avec la Fédération de Russie, les organisations internationales et
    les pays intéressés en ce qui concerne le respect des obligations aux-
    quelles ont souscrit les forces de maintien de la paix sur le territoire de
    l’Abkhazie et de rendre compte de la situation au Parlement d’ici au
    1er juillet 2006. » (Observations écrites de la Géorgie, vol. III,
    annexe 76 ; les italiques sont de moi.)
  37. Le 27 octobre 2005, se référant à cette même résolution, le repré-
sentant permanent de la Géorgie auprès de l’Organisation des Nations
Unies écrivit encore au président du Conseil de sécurité (arrêt, par. 81),
confirmant la réponse et la réaction de la Fédération de Russie à cet acte
du Parlement géorgien :
        « A ce sujet, je tiens à informer le Conseil de sécurité de la résolu-
    tion adoptée par le Parlement géorgien, le 11 octobre 2005, concer-
    nant les forces de maintien de la paix russes en Géorgie, aussi bien
    dans la région de Tskhinvali qu’en ex‑Ossétie du Sud et en Abkhazie.
    Le Parlement géorgien appelle de ses vœux une amélioration du
    fonctionnement du processus de paix et pose une date limite pour la
    réévaluation de son fonctionnement, le 1er juillet 2006 dans le cas de
    l’Abkhazie.
    �����������������������������������������������������������������������������������������������������������������
        Cette résolution du Parlement géorgien appelle en fait les diri-
    geants russes à réexaminer leur démarche. Malheureusement, la
    réponse du ministère russe des affaires étrangères, qui considère la
    résolution du Parlement géorgien comme « une provocation » et comme
    « contre‑productive », montre assez qu’il n’existe aucune volonté poli-
    tique de débloquer le processus de règlement du conflit. » (Observa-
    tions écrites de la Géorgie, vol. III, annexe 75 ; les italiques sont de
    moi.)
   38. Le 26 janvier 2006, le représentant spécial du président de la Géor-
gie auprès du Conseil de sécurité, se référant lui aussi à la résolution
adoptée le 11 octobre 2005 par le Parlement géorgien (arrêt, par. 84),
exposa plus avant les préoccupations de la Géorgie quant au comporte-
ment des soldats de la paix russes, qui cautionnaient le nettoyage eth-
nique et fermaient les yeux face au meurtre de Géorgiens de souche dans
la zone placée sous leur responsabilité :
       « Aujourd’hui, nous faisons face à une évolution plutôt inattendue
    et inquiétante de cette question éminemment importante. L’un des
    membres du Conseil de sécurité, membre du Groupe des amis du
    Secrétaire général et facilitateur du processus de paix — à savoir la
    Fédération de Russie —, a soudainement décidé de cesser de soutenir
    le principe fondamental — celui de l’intégrité territoriale de la Géor-
    gie à l’intérieur de ses frontières internationalement reconnues. Ce
    désengagement concerne aussi ce qu’il est convenu d’appeler le docu-
    ment de Boden, intitulé « Principes fondamentaux de la répartition

                                                                                                                143

     convention sur la discrimination raciale (op. ind. simma)               210

    des compétences entre Tbilissi et Soukhoumi » — qui est le document
    essentiel pour le règlement politique de tout le processus de paix.
    C’est la raison pour laquelle, pour la première fois dans l’histoire des
    délibérations du Conseil de sécurité, nous n’avons pas de projet de
    résolution préparé par le Groupe d’amis.
       Monsieur le Président,
       Ce changement de position de l’un des plus éminents membres du P5
    n’a rien d’un simple infléchissement ou d’une réorientation mineure.
    Renoncer au principe de la détermination du statut de l’Abkhazie au
    sein de la Géorgie équivaut bel et bien à soutenir le sécessionnisme, à
    cautionner le nettoyage ethnique de plus de trois cent mille citoyens
    géorgiens et à remettre en cause le principe fondamental de l’archi-
    tecture du monde moderne, à savoir celui de l’intégrité territoriale et
    de l’inviolabilité des frontières internationalement reconnues.
       Monsieur le Président,
       Je représente les populations qui ont été expulsées de force et ne
    sont pas autorisées à retourner chez elles. Je représente les popula-
    tions qui comptent chaque jour passé en exil et placent tant d’espoir
    dans le travail et les résolutions de ce conseil. Je représente la com-
    munauté qui suit de très près chaque évolution du processus de paix
    en Abkhazie, Géorgie.
       Comment puis‑je expliquer à mes concitoyens que le facilitateur
    du processus de paix, l’organisateur des opérations de paix sur le
    terrain, campe sur sa position très dangereuse ?
       J’aimerais ajouter à cet égard quelques mots sur l’opération de
    maintien de la paix — appelée opération de maintien de la paix de la
    CEI —, qui est en réalité menée exclusivement par la Fédération de
    Russie. En octobre 2005, le Parlement géorgien a fait une déclaration
    spéciale qui évaluait assez négativement — d’ailleurs à juste titre —
    l’efficacité de la force russe de maintien de la paix de la CEI. Oui,
    c’est une charge pour la Fédération de Russie et pour ses troupes.
    Mais toute médaille a son revers : près de deux mille Géorgiens ont
    été tués dans la zone sous le contrôle de la force russe de maintien de
    la paix de la CEI depuis son déploiement en 1994.
       La population géorgienne est de plus en plus méfiante à l’égard de la
    force de maintien de la paix, en particulier dans la région pour laquelle
    cette dernière a été mandatée. La population touchée par le conflit ne
    considère pas cette force comme une force internationale impartiale,
    mais plutôt comme un mur séparant les deux communautés. » (Observa-
    tions écrites de la Géorgie, vol. IV, annexe 163 ; les italiques sont de moi.)
   39. La mission permanente de la Géorgie auprès de l’Organisation des
Nations Unies exprima des vues similaires sur le comportement et l’inac-
tion des soldats de la paix russes, dans des lettres identiques en date du
11 août 2006 adressées au Secrétaire général et au président du Conseil de
sécurité (arrêt, par. 90) :

                                                                              144

      convention sur la discrimination raciale (op. ind. simma)             211

       « De nouvelles troupes armées, déployées par la partie abkhaze
    dans les villages de la partie inférieure du district de Gali, ont forcé
    les habitants géorgiens à creuser des tranchées pour des formations
    armées séparatistes, sur instruction de l’administration abkhaze du
    district de Gali.
       Il s’agit là d’un cas manifeste de travail forcé, totalement interdit
    par l’ensemble des documents internationaux relatifs aux droits de
    l’homme, y compris l’article 8 du pacte relatif aux droits civils et
    politiques, la convention no 105 de l’Organisation internationale du
    Travail et l’article 4 de la convention sur la protection des droits de
    l’homme et des libertés fondamentales.
       Tous ces accords internationaux font partie intégrante de la législation
    géorgienne et ont force contraignante sur l’ensemble du territoire de la
    Géorgie, y compris l’Abkhazie. En outre, le protocole visé au para-
    graphe 4 de l’accord de Moscou du 14 mai 1994 prévoit que les forces
    de maintien de la paix de la CEI sont tenues dans le cadre de leurs fonc-
    tions de respecter la législation et la réglementation internes géorgiennes.
       Toutefois, les soldats russes chargés du maintien de la paix conti-
    nuent de ne pas respecter leurs obligations et d’ignorer les violations
    flagrantes de la législation et des droits de l’homme qui se produisent
    en leur présence.
       Nous demandons aux forces de maintien de la paix de la CEI et à
    leurs responsables d’employer tous les moyens à leur disposition
    pour mettre immédiatement fin au travail forcé sur le territoire de
    l’Abkhazie (Géorgie). » (Observations écrites de la Géorgie, vol. III,
    annexe 83 ; les italiques sont de moi.)
  40. Le représentant permanent de la Géorgie fit le même constat au
sujet de la force russe de maintien de la paix dans une déclaration du
3 octobre 2006 (arrêt, par. 92) :
       « Il est tout à fait clair que la force russe de maintien de la paix n’est
    ni impartiale, ni internationale. Elle s’est montrée incapable de mener
    à bien les principales tâches définies dans son mandat — créer des
    conditions de sécurité favorables au retour de centaines de milliers de
    ressortissants géorgiens victimes du nettoyage ethnique. Elle est deve-
    nue la force qui s’emploie à dresser artificiellement les parties les unes
    contre les autres. » (Observations écrites de la Géorgie, vol. IV,
    annexe 171 ; les italiques sont de moi.)
   41. Dans son troisième rapport périodique du 7 novembre 2006 pré-
senté au Comité des droits de l’homme quant à la mise en œuvre du pacte
international relatif aux droits civils et politiques, la Géorgie déplora la
poursuite des actes de torture et d’autres violations graves des droits de
l’homme dans des parties de son territoire sur lesquelles la Fédération de
Russie exerçait un contrôle effectif :
       « 22. Les violations les plus flagrantes des droits de l’homme per-
    sistent dans le territoire d’Abkhazie et dans la région de Tskhinvali/

                                                                             145

     convention sur la discrimination raciale (op. ind. simma)                                                 212

    Ossétie du Sud en Géorgie, qui sont de facto hors du contrôle du
    ­Gouvernement géorgien et sous le contrôle effectif de la Fédération de
     Russie. Beaucoup de citoyens géorgiens qui y vivent sont soumis à la
     torture et à d’autres mauvais traitements, et ils sont victimes d’autres
     violations nombreuses et graves des droits de l’homme. Le Gouverne-
     ment géorgien fait de son mieux pour garantir leurs droits, mais il
     apparaît que la Géorgie a besoin d’une assistance urgente et impor-
     tante de la communauté internationale pour que ces droits soient
     protégés. On trouvera dans le présent rapport, au regard des dispo­
     sitions correspondantes du Pacte, des informations plus larges à ce
     sujet. » (Observations écrites de la Géorgie, vol. III, annexe 85 ; les
     italiques sont de moi.)
A la lumière de cet extrait, je peine à comprendre comment la Cour peut
dire, au paragraphe 68 de son arrêt, que le document en question « n’a
pas non plus formulé à son encontre [de la Fédération de Russie s’entend]
de critique concernant la discrimination raciale ».
  42. Lorsque le président Saakachvili prit la parole devant l’Assemblée
générale des Nations Unies le 26 septembre 2007 (arrêt, par. 94), il criti-
qua également le comportement et l’inaction des soldats de la paix de la
Fédération de Russie :
        « Et même si notre relation avec nos voisins de la Fédération de Rus-
    sie demeure on ne peut plus délicate, mon gouvernement est résolu à
    régler cette question par des voies diplomatiques, en partenariat avec
    la communauté internationale. Je peux le dire en toute confiance, car
    la Géorgie est une nation qui se nourrit de justice, de primauté du
    droit et de démocratie. C’est un choix irréversible fait par mon
    peuple. Pour en avoir la preuve, il suffit de voir comment la Géorgie
    a répondu aux nombreuses provocations auxquelles elle a dû faire face
    l’an dernier, des attaques de missiles aux embargos à grande échelle,
    en passant même par des pogroms destructeurs.
    �����������������������������������������������������������������������������������������������������������������
        Aujourd’hui, j’ai le regret de dire que les signes d’espoir sont rares
    et lointains. L’histoire de l’Abkhazie, où plus de cinq cent mille
    hommes, femmes et enfants ont été contraints de fuir dans les
    années 1990, est particulièrement frappante, en cela qu’elle constitue
    l’un des nettoyages ethniques les plus terrifiants du XXe siècle, et
    pourtant oublié. Depuis que les soldats de la paix russes y ont été
    déployés, plus de deux mille Géorgiens ont péri, et c’est un climat de
    peur qui y règne.
    �����������������������������������������������������������������������������������������������������������������
        L’ignorance persistante du nettoyage ethnique perpétré en Abkhazie
    (Géorgie) est une tache sur le CV moral de la communauté interna-
    tionale. Les différends ne relèvent plus de griefs ethniques, mais de la
    manipulation de l’avidité par une petite minorité d’activistes, de mili-
    tants, de milices et leurs soutiens étrangers, aux dépens de la popula-

                                                                                                                146

      convention sur la discrimination raciale (op. ind. simma)                                                213

    tion locale, des personnes déplacées et de celles qui sont privées de
    leurs biens et de leurs droits fondamentaux — et même celui de s’ex-
    primer et d’étudier dans leur propre langue.
    �����������������������������������������������������������������������������������������������������������������
        Au moment même où je m’exprime, des éléments russes s’activent à
    construire, en toute illégalité, une nouvelle base militaire importante
    dans la petite ville de Java, en Ossétie du Sud, dans le centre de la
    Géorgie, de l’autre côté de la chaîne caucasienne, très loin du terri-
    toire russe, dans l’espoir que les armes et la violence l’emporteront
    sur la volonté du peuple. Or, cette dangereuse escalade a lieu au nez
    et à la barbe des contrôleurs internationaux, dont le travail consiste
    justement à démilitariser le territoire. » (Observations écrites de la
    Géorgie, vol. III, annexe 88 ; les italiques sont de moi.)
Il est intéressant de noter que, bien que la Cour cite ce document au
paragraphe 94 de son arrêt, elle ne le fait que d’une façon manifestement
sélective. Dans ce paragraphe, elle se garde de dire quoi que ce soit sur la
valeur juridique dudit document.
   43. Dans une lettre datée du 3 octobre 2007 au président du Conseil de
sécurité (arrêt, par. 95), le représentant permanent de la Géorgie déclarait
ceci :
       « Suite à l’attaque perpétrée par des militants séparatistes abkhazes
    contre une unité de police du ministère géorgien des affaires inté-
    rieures le 6 septembre 2007, nous souhaitons vous informer de ce qui
    suit.
       Les services de police géorgiens ont obtenu des renseignements
    crédibles sur l’identité d’un des militants tués. Le lieutenant‑colonel
    Igor Mouzavatkine, affecté à la brigade de Maïkop (Fédération de
    Russie), commandait jusqu’à récemment le 558e bataillon spécial
    d’infanterie de la prestigieuse et hautement décorée 131e brigade spé-
    ciale d’infanterie. Ces quelques dernières années, le 558e bataillon,
    sous le commandement de son chef de corps Mouzavatkine, a assumé
    des tâches de maintien de la paix en Abkhazie (Géorgie), notamment
    dans le district de Gali. Après cette affectation, le lieutenant‑colonel
    Mouzavatkine a été muté à la 19e brigade de la 58e armée, stationnée
    à Vladikavkaze (Fédération de Russie).
       La partie géorgienne est profondément préoccupée par ce fait, qui
    prouve que les forces armées séparatistes illégales ne cessent de
    recevoir le soutien d’une partie censée participer au processus de
    ­
    règlement du conflit en tant que modérateur. Nous voyons malheu-
    reusement ce genre de comportement depuis quatorze ans. Qui plus
    est, les hauts dirigeants russes trouvent normal d’assurer appui et for-
    mation aux unités soi‑disant antiterroristes, qui sont en réalité foncière-
    ment des formations militaires illégales du régime abkhaze de facto,
    responsables de l’épuration ethnique menée en Abkhazie (Géorgie). »
    (Observations écrites de la Géorgie, vol. III, annexe 89 ; les italiques
    sont de moi.)

                                                                                                                147

      convention sur la discrimination raciale (op. ind. simma)           214

Là encore, je ne parviens pas à saisir comment la Cour peut dire, au
paragraphe 95 de son arrêt, que ce document « ne faisait [pas] état
de discrimination raciale ou de nettoyage ethnique … ou de la responsa­
bilité de la Fédération de Russie dans de tels actes », ou, en particulier,
que « la référence au nettoyage ethnique n’était pas formulée comme une
accusation, contre la Fédération de Russie, de ne pas respecter ses obli­
gations en vertu de la CIEDR ».
   44. Le 19 avril 2008, le ministère des affaires étrangères de la Géorgie
réagit à une déclaration faite la veille par le ministère des affaires étran-
gères de la Fédération de Russie (arrêt, par. 97) :
       « Le 18 avril 2008, le ministère russe des affaires étrangères a publié
    un communiqué de presse sur l’approbation par le président de la
    Fédération de Russie d’un train de mesures visant à normaliser les
    relations avec la Géorgie. A ce sujet, le ministère géorgien des affaires
    étrangères déclare que, compte tenu des actions destructives récem-
    ment menées par Moscou dans les régions séparatistes géorgiennes, il
    ne saurait considérer que la levée des entraves au commerce, à l’éco-
    nomie et au transport que la Russie avait imposées de manière unila-
    térale et à des fins politiques à la Géorgie constitue en soi le point de
    départ d’une coopération.
       Toute mention par la partie russe de son intention de normaliser les
    relations bilatérales et de sa volonté de coopérer vise — dans le contexte
    de l’annexion de facto de régions de l’Abkhazie et de Tskhinvali qui
    font partie intégrante de la Géorgie et le mépris des droits de l’homme
    d’une grande majorité de la population de ces régions, victimes d’un
    nettoyage ethnique — à créer l’illusion d’une coopération constructive
    avec la Géorgie et est vue comme une manœuvre visant à atténuer la
    forte réaction de la communauté internationale face à sa politique
    d’agression. » (Observations écrites de la Géorgie, vol. IV, annexe 177 ;
    les italiques sont de moi.)
Ce document n’est là encore pas cité intégralement dans l’arrêt, qui ne
rend donc pas compte de la véritable position du ministère des affaires
étrangères de la Géorgie.
   45. Compte tenu de cette série de communications concordantes adres-
sées par la Géorgie à des organisations internationales dont la Fédération
de Russie est membre, il est difficile de nier toute valeur juridique ou toute
force probante (que ce soit en tant que preuve directe, première, indirecte,
secondaire, ou que preuve concordante) à l’un quelconque des éléments
de preuve documentaires précités aux fins d’établir l’existence, bien avant
la période du 9 au 12 août 2008, d’un différend entre la Géorgie et la
Fédération de Russie au sujet de questions liées à la CIEDR.

  3. Les déclarations publiques faites par la Géorgie à d’autres occasions
  46. Dans le cadre de sa pratique, la Cour n’a pas hésité à considérer
des déclarations unilatérales (d’origine ministérielle ou parlementaire, par

                                                                          148

      convention sur la discrimination raciale (op. ind. simma)           215

exemple) dans le cadre des éléments de preuve documentaires qui lui
étaient soumis, fût‑ce en leur accordant un degré variable de pertinence
ou de force probante (voir Essais nucléaires (Australie c. France), arrêt,
C.I.J. Recueil 1974, p. 269, par. 50 ; Essais nucléaires (Nouvelle‑Zélande
c. France), arrêt, C.I.J. Recueil 1974, p. 474, par. 52 ; Licéité de la menace
ou de l’emploi d’armes nucléaires, avis consultatif, C.I.J. Recueil 1996 (I),
p. 249‑252, par. 59 ; Compétence en matière de pêcheries (Espagne
c. Canada), compétence de la Cour, arrêt, C.I.J. Recueil 1998, p. 454,
par. 49). Dès lors, je ne peux laisser de côté, aux fins d’établir l’existence
d’un différend, plusieurs déclarations de la Géorgie à la presse internatio-
nale, ainsi que d’autres documents officiels, en tant qu’ils font partie de la
somme des éléments de preuve documentaires qui pourraient corroborer
ou compléter les informations existantes sur les échanges bilatéraux et les
déclarations géorgiennes distribuées à des organisations internationales.
Il est difficile de savoir, au vu de leur contenu, si les documents ci‑après
ont été distribués à des organisations internationales, mais ils peuvent eux
aussi être pris en considération puisqu’ils peuvent corroborer d’autres élé-
ments. La plupart d’entre eux soit ne sont pas mentionnés, soit ne sont
pas reproduits textuellement dans l’arrêt.
   47. Par exemple, dans une résolution adoptée le 11 octobre 2001 (arrêt,
par. 71), le Parlement géorgien exprima certaines préoccupations quant au
comportement ou à l’inaction de la force russe de maintien de la paix face
au nettoyage ethnique qui avait été perpétré contre les Géorgiens dès 1994 :
        « Depuis que la force russe de maintien de la paix, sous l’égide de la
    CEI, s’est déployée dans la zone de conflit en Abkhazie en juillet 1994,
    la politique de nettoyage ethnique contre les Géorgiens n’a pas cessé. Il
    est confirmé que, au cours de cette période, plus de mille sept cents
    personnes ont été tuées dans la zone de sécurité. La force de maintien
    de la paix a commis de nombreux crimes contre la population paci-
    fique. L’Abkhazie est devenue un territoire incontrôlé, où les terro-
    ristes, les trafiquants de drogue et d’armes, et d’autres membres
    d’organisations criminelles peuvent agir impunément.
        L’absence d’approche constructive de la partie russe a conduit à
    une impasse et bloqué les discussions et l’adoption du projet relatif
    au statut de l’Abkhazie élaboré par les Nations Unies et les représen-
    tants des pays amis de la Géorgie.
        Les déclarations anti‑géorgiennes, partiales et agressives formulées
    dans les cercles officiels russes sont un sujet de préoccupation. Elles
    révèlent le double langage des autorités, qui poursuivent toujours des
    opérations militaires à grande échelle en Tchétchénie en vue de réta-
    blir l’intégrité territoriale de la Russie.
        Après les nombreux exemples récents de bombardement et de
    ­violation de l’espace aérien géorgien, il est devenu évident que la
     Russie apparaît comme une partie au conflit. Alors que la fonction de
     la force de maintien de la paix se limite à tracer une « frontière » et à
     faciliter le règlement du conflit, celle‑ci a plutôt tendance à en être

                                                                          149

      convention sur la discrimination raciale (op. ind. simma)           216

    l’instigatrice, comme le confirme le déploiement de renforts et d’ar-
    mements militaires supplémentaires en Abkhazie sans l’accord du
    Gouvernement géorgien. » (Observations écrites de la Géorgie,
    vol. IV, annexe 145 ; les italiques sont de moi.)
  48. Le Parlement géorgien exprima à nouveau ces préoccupations
concernant le comportement ou l’inaction des soldats russes chargés du
maintien de la paix dans une résolution adoptée le 20 mars 2002 (arrêt,
par. 74), dans laquelle il déclara, notamment :
       « La force de maintien de la paix de la CEI, déployée sur le territoire
    de l’Abkhazie, remplit en réalité des fonctions de garde‑frontière entre
    l’Abkhazie et le reste de la Géorgie et n’assure pas les missions prévues
    par son mandat, à savoir qu’elle ne peut assurer la protection de la
    population ni créer les conditions d’un retour en toute sécurité des
    déplacés ;
       En Abkhazie, sur le territoire géorgien occupé, des violations
    importantes des droits de l’homme et des libertés, sur des bases eth-
    niques, ont été commises avec l’aide de forces militaires externes, telles
    que la privation arbitraire de liberté, des actes de terrorisme, des
    meurtres, des prises d’otages, des enlèvements à des fins d’extorsion,
    des violations du statut officiel de la langue géorgienne, la destruc-
    tion et la spoliation de biens de l’Etat, de réfugiés et de déplacés. Les
    monuments de la culture et des établissements scientifiques et univer-
    sitaires géorgiens ont été détruits et des activités similaires ont lieu.
    La communauté internationale n’a pas été dûment informée de ces
    actions. La politique des responsables séparatistes constitue une véri-
    table menace pour l’existence de l’ethnie abkhaze elle‑même et pour
    sa culture unique. » (Observations écrites de la Géorgie, vol. IV,
    annexe 146 ; les italiques sont de moi.)
   49. Le président Saakachvili n’était pas étranger lui non plus à ces pré-
occupations suscitées par les soldats russes chargés du maintien de la paix
à l’époque de son élection. Dans un entretien accordé le 25 février 2004 à
BBC News (arrêt, par. 77), il déclara :
       « Bien, la question porte avant tout sur nos relations avec la Rus-
    sie. Les généraux russes sont à la tête de la région [l’Abkhazie], ils
    possèdent là‑bas un contingent militaire qui a eu un effet très néfaste
    durant les années de guerre. Au fond, ils ont déclenché la guerre
    là‑bas et les séparatistes d’Abkhazie disposent d’un gigantesque
    groupe de pression à Moscou, car la région était comme la Riviera
    pour l’ancienne Union soviétique. C’était le lieu de villégiature privi-
    légié de la nomenklatura russe, y compris des généraux russes.
       Aussi, il a été très difficile pour eux de perdre non seulement la
    Géorgie — puisque, bien sûr, la Géorgie est devenue indépendante
    en 1991 —, mais aussi l’Abkhazie en même temps que la Géorgie.
    Toutefois, il s’agit bien évidemment d’un territoire géorgien, la plu-
    part de sa population est, ou était, d’origine géorgienne. Ces per-

                                                                          150

      convention sur la discrimination raciale (op. ind. simma)           217

    sonnes ont été chassées par les troupes russes et les séparatistes locaux,
    et nous devons changer la situation. Il va de soi que la manière de la
    changer consiste avant tout à engager des pourparlers pacifiques, à
    leur offrir de meilleures perspectives de développement économique
    en Géorgie et d’intégration de la Géorgie à l’Europe. C’est foncière-
    ment un lieu livré à l’anarchie. » (Observations écrites de la Géorgie,
    vol. IV, annexe 198 ; les italiques sont de moi.)
   50. Le 5 novembre 2005, le ministère des affaires étrangères de la Géor-
gie publia une déclaration au sujet du comportement ou de l’inaction des
soldats russes chargés du maintien de la paix face aux violations constantes
des droits de l’homme dont les civils géorgiens étaient victimes dans les
zones placées sous leur responsabilité :
       « Des atteintes aux droits de l’homme continuent d’être commises en
    Abkhazie, notamment dans le district de Gali, dans la zone sous le
    contrôle de la force de maintien de la paix de la CEI. Ces derniers
    temps, ces violations sont devenues massives et visent principalement la
    population de souche géorgienne.
       Le 2 novembre dernier, Daniel Tsourtsoumia, âgé de 21 ans, rési-
    dant dans le village de Gagida, a été arrêté sans aucune raison par
    un groupe armé de soixante Abkhazes et transféré à Soukhoumi, où
    il a été forcé de rejoindre les rangs de la soi‑disant armée abkhaze.
    Il a été brutalement frappé parce qu’il n’a pas prêté serment.
    Daniel Tsourtsoumia est décédé le 4 novembre des suites des coups
    qu’il a reçus.
       Le fait relaté confirme une fois de plus que la force de maintien de
    la paix de la CEI est incapable de remplir ou ne remplit pas les obliga-
    tions lui incombant au titre de son mandat afin de garantir la sécurité
    de la population locale, et témoigne de son inaction en cas de graves
    atteintes aux droits de l’homme perpétrées devant elle. » (Observations
    écrites de la Géorgie, vol. IV, annexe 159 ; les italiques sont de moi.)
   51. Le 14 novembre 2005, le ministère des affaires étrangères de la
Géorgie publia une déclaration qui faisait état d’un autre incident illus-
trant ce comportement ou cette inaction des soldats de la paix russes :
         « En toute impunité, le gouvernement séparatiste abkhaze et ses
      soi‑disant forces de l’ordre ont recours à la terreur à l’égard de la
      population géorgienne afin de l’expulser de la région et de mener à
      bien et légitimer le nettoyage ethnique.
         Cette situation totalement scandaleuse dans la zone du conflit se
      déroule sous les yeux de la force de maintien de la paix et souvent
      avec son assentiment tacite. Le 13 novembre, un nouveau fait tra-
    gique s’est produit dans le district de Gali, qui s’est malheureusement
    soldé par un meurtre. Plus précisément, pendant la matinée, des
    ­personnes inconnues, semble‑t‑il des policiers de Gali, ont attaqué à
     ­Tchoubourkhindzi Kh. Arkania et G. Sitchinava, habitants de la
      région. Kh. Arkania a été tué sur le coup par des tirs d’armes à feu.

                                                                          151

     convention sur la discrimination raciale (op. ind. simma)                                                 218

    G. Sitchinava quant à lui a été blessé et transféré par la suite à l’hô-
    pital du district de Gali. » (Observations écrites de la Géorgie, vol. IV,
    annexe 161 ; les italiques sont de moi.)
   52. Le 20 janvier 2006, le ministère des affaires étrangères géorgien
publia une déclaration à l’intention de la presse pour répondre à des pro-
pos tenus par le ministère des affaires étrangères de la Fédération de Rus-
sie (arrêt, par. 96) :
        « Quant aux conflits sur le territoire géorgien et à l’activité de la
    force russe de maintien de la paix, il convient de noter que nous féli-
    citons M. Lavrov pour sa déclaration concernant la nécessité de res-
    pecter pleinement les accords conclus. C’est exactement ce à quoi
    nous aspirons. Toutefois, nous nous heurtons en fait bien souvent à une
    position absolument inverse. C’est le cas notamment des allégations de
    M. Lavrov selon lesquelles la partie géorgienne dispose de plusieurs
    plans de règlement du conflit pour la région de Tskhinvali. Il est bien
    connu que le plan élaboré par la partie géorgienne sur la base des
    initiatives du président a été approuvé par la communauté internatio-
    nale et a reçu le soutien de l’OSCE lors du sommet de Ljubljana, y
    compris la Fédération de Russie. Il est regrettable que le ministre des
    affaires étrangères de la Fédération de Russie ait semblé avoir oublié ce
    fait lorsqu’il s’est exprimé à la réunion de la Commission de contrôle
    conjointe tenue à Moscou en décembre. A cette occasion, les négocia-
    tions ont débouché sur une impasse, pour une large part en raison de la
    position inflexible de la partie russe. Il est inquiétant que les hauts res-
    ponsables russes ne cessent de nous mettre en garde contre le risque de
    provocations, d’escalade des opérations militaires et d’éventuels affron-
    tements armés. Le fait de maintenir cette question au premier plan
    indique d’une part que la menace des provocations existe réellement ;
    d’autre part, cela démontre que le scénario d’un tel déroulement des
    événements peut servir les intérêts de certaines forces. Ces forces sont
    à l’origine des faits survenus dans la région de Tskhinvali au cours de
    l’été 2004, parmi lesquels le déploiement depuis la Fédération de Rus-
    sie de groupes armés de taille non négligeable et la concentration de
    formations militaires russes près du tunnel de Roki, qui ont eu lieu
    aux fins d’exécuter le scénario mentionné plus haut.
    �����������������������������������������������������������������������������������������������������������������
        L’inaction coupable de la force de maintien de la paix et, dans bien des
    cas, son soutien déclaré à l’égard des séparatistes peuvent être considérés
    comme les causes de la militarisation des zones en conflit, des raids
    incontrôlés des formations armées et des graves crimes et violations
    flagrantes des droits de l’homme commis quotidiennement. Ce sont les
    actions et attaques sauvages de criminels qui font obstacle à la réalisa-
    tion de projets économiques, parmi lesquels les travaux de remise en
    état de la centrale hydroélectrique de l’Ingouri. » (Observations écrites
    de la Géorgie, vol. IV, annexe 162 ; les italiques sont de moi.)

                                                                                                                152

      convention sur la discrimination raciale (op. ind. simma)                                                219

   53. Le 19 juin 2006, le vice‑ministre des affaires étrangères de la Géor-
gie répondit par l’intermédiaire de la presse à des déclarations qui, elles,
avaient été faites à la presse par le ministre des affaires étrangères de la
Fédération de Russie (arrêt, par. 96) :
        « Question : Dans l’interview qu’il a accordée aux médias le
    16 juin 2006, le ministre des affaires étrangères de la Fédération de Rus-
    sie, M. Sergueï Lavrov, a rejeté la responsabilité de la détérioration des
    relations russo‑géorgiennes sur la partie géorgienne, citant en particulier
    les déclarations et menaces formulées par celle‑ci contre la force russe de
    maintien de la paix au cours des dix-huit derniers mois. Il a également
    fait observer que la force russe de maintien de la paix faisait face à des
    demandes infondées concernant leurs visas, qui n’étaient pas prévus
    par les accords respectifs. Quels sont vos commentaires à ce sujet ?
        Réponse : Sauf mon profond respect pour M. le Ministre, je ne peux
    partager ses opinions et me vois forcé de contester ce qu’il affirme. Je vais
    tâcher d’être cohérent en m’expliquant sur les questions et accusations
    infondées exprimées dans son interview et exposerai une nouvelle fois la
    position que nous avons soutenue à maintes reprises par le passé.
        Tout d’abord, j’aimerais préciser que l’activité de la force russe de main-
    tien de la paix dans la zone de conflit qui dure depuis des années a mis en
    évidence l’incapacité de celle‑ci à s’acquitter des obligations lui incombant
    dans le cadre de son mandat, et en particulier son incapacité à contribuer
    au règlement pacifique du conflit et à garantir les conditions nécessaires
    au retour en toute sécurité des personnes déplacées. Cette force n’est plus
    à même d’agir de façon impartiale, comme l’attestent clairement les
    déclarations officielles de la partie russe selon lesquelles le but principal
    de cette force serait de protéger les droits et les intérêts des soi-disant
    citoyens russes dans les régions touchées par le conflit. Une autre source
    de préoccupation est sa participation active au défilé militaire pour célé-
    brer le prétendu jour de l’indépendance de la région de Tskhinvali
    (Ossétie du Sud). De plus, soit à son insu, soit, dans bien des cas, avec sa
    participation directe, l’une des parties au conflit commet des actes illicites
    et criminels à l’encontre de la population pacifique de souche géorgienne,
    en introduisant des hommes et du matériel militaire via les postes de
    contrôle illégaux et en les concentrant dans la région, ce dont les obser-
    vateurs internationaux font systématiquement état. Il s’agit d’actes pou-
    vant être qualifiés de totalement inacceptables et provocateurs.
        Dans de telles conditions, il est de plus en plus clair que des opéra-
    tions de paix de cet acabit, loin de conduire à un véritable règlement
    des conflits, visent incontestablement à pérenniser la situation exis-
    tante. Les soldats chargés du maintien de la paix jouent en fait le rôle
    de protecteurs des séparatistes et de gardes‑frontières entre les régions
    touchées par le conflit et le reste de la Géorgie.
    �����������������������������������������������������������������������������������������������������������������
        Nous proposons à la partie russe une coopération étroite, avec la
    participation de représentants de la partie sud‑ossète également, pré-

                                                                                                                153

      convention sur la discrimination raciale (op. ind. simma)            220

    voyant l’extension du modèle de négociation et la participation
    d’Etats membres de l’OSCE et d’autres organisations internationales
    au processus de paix. Toutefois, la partie russe, qui cherche à conser-
    ver son droit exclusif de médiateur, s’évertue systématiquement à main-
    tenir ces mécanismes et accords désuets qui n’ont pas fait avancer d’un
    iota le processus de paix. Cela nous donne suffisamment de raisons de
    mettre en doute la « sincérité » des revendications de la partie russe, qui
    prétend que son objectif est d’aboutir au règlement des conflits. La par-
    tie géorgienne garde l’espoir que les collègues russes adopteront une
    position plus constructive.
       Pour ce qui est de la signature du document relatif à l’interdiction
    du recours à la force, notre position est sans équivoque. Cette inter-
    diction doit devenir l’un des éléments clés du processus, qui doit ser-
    vir l’objectif d’un règlement global et à grande échelle des conflits
    existants. Cela consiste à doter les régions de Tskhinvali et d’Abkha-
    zie du modèle européen de large autonomie au sein des frontières
    internationalement reconnues. En outre, il doit y avoir de solides
    garanties internationales afin d’assurer la sécurité de la population et
    la protection de ses droits. Dans le cas contraire, les conséquences
    qui pourraient en découler seront très graves. La Géorgie garde un
    souvenir très vivace et amer de l’accord analogue qui n’avait été signé
    qu’en échange de certaines garanties de la Russie et qui est resté lettre
    morte, et de la terrible tragédie qui a frappé Gagra et Soukhoumi,
    laquelle s’est soldée par le déplacement de centaines de milliers de per-
    sonnes de leur lieu de résidence et fut ensuite qualifiée par l’OSCE de
    nettoyage ethnique. » (Observations écrites de la Géorgie, vol. IV,
    annexe 164 ; les italiques sont de moi.)
   54. Le président Saakachvili montra une nouvelle fois qu’il était
conscient des problèmes concernant le droit au retour des réfugiés et des
personnes déplacées, ainsi que des problèmes auxquels continuaient de
faire face les victimes du nettoyage ethnique, lorsqu’il s’exprima devant le
Parlement européen le 14 novembre 2006 (arrêt, par. 93) :
       « Malheureusement, trop de personnes souffrent encore de ces
    conflits.
       Au début des années 1990, plus de trois cent mille Géorgiens d’Ab-
    khazie ont été victimes d’un nettoyage ethnique en conséquence de la
    guerre et de la violence des mouvements séparatistes — auxquels
    s’ajoutent des centaines de milliers de personnes d’autres nationalités
    qui ne peuvent pas rentrer chez elles aujourd’hui.
       Aujourd’hui encore, nous voyons les propriétés des personnes expul-
    sées habitées par d’autres ou, bien souvent, vendues illégalement.
       En fait, l’un des cinéastes franco‑géorgiens les plus célèbres,
    Otar Iosseliani, a tout récemment fait remarquer, alors qu’il com-
    mentait la campagne anti-géorgienne menée actuellement en Russie,
    que l’histoire semblait se répéter et qu’elle prenait les mêmes personnes
    pour cible pour la deuxième fois. Voici ce qu’il a dit :

                                                                           154

      convention sur la discrimination raciale (op. ind. simma)                221

           « L’administration russe a entrepris un premier nettoyage eth-
        nique en Abkhazie ; cinq cent mille personnes sont alors devenues
        des réfugiés. Celles qui n’ont pas pu s’échapper en traversant les
        hautes montagnes de Svaneti, en Géorgie, ont été massacrées par
        les mercenaires, qui ont dévasté et détruit le pays. Là aussi, du
        reste, tout le monde était demeuré silencieux. »
       Voici donc le lourd passé dont nous avons hérité. Tel est l’Etat de
     non‑droit et l’injustice auxquels nous sommes confrontés.
       Cette fois‑ci, ne restons pas silencieux. » (Observations écrites de la
     Géorgie, vol. IV, annexe 172 ; les italiques sont de moi.)
  55. Le 2 mars 2007, le ministre d’Etat géorgien chargé de la résolution des
conflits fit une déclaration (arrêt, par. 96) dans laquelle il cita des cas concrets
d’écarts de conduite ou d’inaction de la force russe de maintien de la paix :
        « Le 1er mars de cette année, les soi‑disant forces de l’ordre d’Ab-
     khazie ont ouvert le feu sur un groupe local de jeunes gens de natio-
     nalités géorgienne et abkhaze, dans la zone sous contrôle de la force
     russe de maintien de la paix entre les postes no 202 et no 306 des
     forces collectives de maintien de la paix.
        Les jeunes gens ont exprimé publiquement leurs opinions person-
     nelles au sujet des élections non légitimes du Parlement de fait consti-
     tué le 4 mars et de la violence qui caractérise la politique du régime
     séparatiste. A la suite de cette attaque, trois citoyens pacifiques ont
     été enlevés : Gatchava, Rogava et Korchia, qui font l’objet d’une
     détention illégale et, selon les déclarations de la partie abkhaze, ne
     seront pas relâchés.
        Les faits ci‑dessus sont contraires au droit à la liberté de réunion
     pacifique et à la liberté d’expression, et font obstacle au rapproche-
     ment et au rétablissement de la confiance entre les communautés
     abkhaze et géorgienne. L’événement relaté fait peser une menace
     directe sur l’initiative de maintien de la paix proposée par la partie
     géorgienne et témoigne là encore de manière très claire d’une volonté
     de réduire à néant le processus de maintien de la paix.
        Le bureau du ministère d’Etat chargé de la résolution des conflits
     a exprimé sa profonde préoccupation au sujet des provocations men-
     tionnées. Les faits qui ont été commis par les autorités de fait le
     1er mars dans la zone inférieure du district de Gali mettent une fois
     encore en évidence la politique d’intimidation mise en œuvre à l’égard
     de la population locale, qui consiste à perpétrer des violations flagrantes
     des droits de l’homme — avec le plus souvent, en arrière-plan, une inac-
     tion criminelle des soldats de la paix russes. Les faits relatés plus haut
     confirment le bien‑fondé de notre position en ce qui concerne le
     contingent des soldats russes de maintien de la paix. » (Observations
     écrites de la Géorgie, vol. IV, annexe 174 ; les italiques sont de moi.)
  56. Le ministère des affaires étrangères de la Géorgie répéta ce qu’il
pensait du comportement ou de l’inaction des soldats de la paix russes le

                                                                                155

     convention sur la discrimination raciale (op. ind. simma)                                                 222

20 septembre 2007 (arrêt, par. 96), dans une déclaration exhortant la
Fédération de Russie à agir :
        « En tant que pays œuvrant à rétablir son intégrité territoriale en
    réglant les conflits de manière pacifique, la Géorgie veut voir la Rus-
    sie comme un partenaire qui donne la priorité à l’instauration de la
    paix et de la stabilité dans la région du Caucase — ce qui devrait être
    dans l’intérêt de la Russie, nous semble-t-il.
        Il est regrettable que cette position de la Géorgie n’ait pas été com-
    prise par la partie russe. Les efforts des autorités géorgiennes pour
    bâtir un Etat démocratique fondé sur la prééminence du droit, qui
    doit devenir un membre démocratique à part entière de la commu-
    nauté internationale, sont considérés par les instances gouvernemen-
    tales russes comme une action dirigée contre les intérêts nationaux de
    la Russie. Les régimes séparatistes sur le territoire de la Géorgie conti-
    nuent de bénéficier du soutien évident et non dissimulé de la Russie,
    soutien politique, économique et, ce qui est le plus alarmant, militaire.
        Face à cette situation, les « mises en garde » continuelles exprimées
    par le ministère des affaires étrangères et par de hauts fonctionnaires
    de la Fédération de Russie quant au risque élevé de provocations de
    la part de la Géorgie, d’aggravation de la situation et d’affrontement
    armé sont particulièrement préoccupantes. Il convient de faire remar-
    quer que ces déclarations semblent, par leur contenu et le moment de
    leur publication, coïncider parfaitement avec les déclarations analo-
    gues faites par les régimes séparatistes. Cela laisse prévoir une réelle
    menace de provocations. Mais cette menace émane des séparatistes et
    de ceux qui les soutiennent.
    �����������������������������������������������������������������������������������������������������������������
        Dans le même temps, la militarisation des zones de conflit, les raids
    de gangs armés, les atteintes aux droits fondamentaux de la personne
    humaine, les violations flagrantes du droit de propriété des personnes
    déplacées et des réfugiés victimes du nettoyage ethnique — dont les
    biens sont, en particulier, déjà saisis et vendus illicitement à grande
    échelle —, et les atteintes graves et quotidiennes mettant en cause des
    soldats chargés du maintien de la paix, ont lieu dans un contexte d’inac-
    tion coupable de la part de la force de maintien de la paix, qui, bien
    souvent, soutient ouvertement les séparatistes.
        L’affrontement armé est évité principalement parce que le Gouver-
    nement géorgien est fermement attaché par principe au règlement
    pacifique des conflits. Dans le même temps, la partie géorgienne
    considère qu’il est nécessaire que la communauté internationale
    adopte une position claire et sans équivoque à propos des actes de
    destruction commis par la Russie à l’encontre de la Géorgie, ce qui
    contribuera beaucoup à dissuader les forces enclines à la violence.
        Le ministère géorgien des affaires étrangères appelle la partie russe
    à cesser ses agissements destinés à favoriser une escalade de la tension
    dans la zone de conflit et à assumer les fonctions de médiateur réelle-

                                                                                                                156

      convention sur la discrimination raciale (op. ind. simma)          223

    ment impartial. Pour notre part, nous aimerions souligner une fois de
    plus que nous sommes disposés à coopérer dans ce sens de façon
    constructive avec la Russie. » (Observations écrites de la Géorgie,
    vol. IV, annexe 175 ; les italiques sont de moi.)
   57. La Fédération de Russie ayant manifestement gardé le silence ou
n’ayant pas répondu de manière appropriée ou suffisante à ses déclara-
tions publiques, le ministère des affaires étrangères géorgien conclut le
22 novembre 2007 (arrêt, par. 96) :
       « Il convient de mentionner que les activités des soldats de la force
    russe de maintien de la paix dans les zones de conflit en Géorgie sont
    absolument destructrices et négatives. Preuve en est le fait que pas
    moins de deux mille habitants ont été tués dans la zone sous contrôle de
    la soi‑disant force de maintien de la paix. Les soldats de la force russe
    de maintien de la paix ne respectent pas les engagements pour les-
    quels ils ont reçu mandat et agissent comme les protecteurs des
    régimes séparatistes. » (Observations écrites de la Géorgie, vol. IV,
    annexe 176 ; les italiques sont de moi.)


                        C. Observations finales

   58. Je tiens à souligner que, en rédigeant la présente opinion indivi-
duelle, je n’entends point contredire d’une façon ou d’une autre l’opinion
dissidente commune dont je suis l’un des auteurs. Le but des pages précé-
dentes était plutôt de livrer un récit des faits qui non seulement permette
d’apprécier la première exception préliminaire de la Russie en meilleure
connaissance de cause, mais qui éclaire aussi la deuxième exception préli-
minaire et qui étoffe le tableau factuel sur lequel notre opinion commune
est fondée. A mon sens, la manière dont la Cour a traité dans le présent
arrêt la question de la pertinence des faits et de leur valeur juridique est
inacceptable. Elle a ainsi ajouté un nouveau chapitre à l’histoire de ses
errements dans l’administration des éléments de preuve. Son arrêt traduit
de graves lacunes en la matière.

                                                  (Signé) Bruno Simma.




                                                                         157

